EXHIBIT 10.1

 

THE BOEING COMPANY

 

364-DAY

CREDIT AGREEMENT

 

among

 

THE BOEING COMPANY

for itself and on behalf of its Subsidiaries,

as a Borrower

 

THE LENDERS PARTY HERETO

 

CITIBANK, N.A.,

as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

 

and

 

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Managers

dated as of November 17, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article and Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

    

1.1

   Definitions    1

1.2

   Use of Defined Terms; References    11

1.3

   Accounting Terms    11

ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES

    

2.1

   Committed Advances    11

2.2

   Making Committed Advances    11

2.3

   Conversion to Term Loans, Repayment    13

2.4

   Interest Rate on Committed Advances    13

2.5

   Bid Advances    14

2.6

   Lender Assignment or Sale    17

2.7

   Fees    17

2.8

   Reduction of the Commitments    18

2.9

   Additional Interest on Eurodollar Rate Committed Advances    18

2.10

   Eurodollar Interest Rate Determination    18

2.11

   Voluntary Conversion of Committed Advances    19

2.12

   Prepayments    19

2.13

   Increases in Costs    20

2.14

   Taxes    22

2.15

   Illegality    23

2.16

   Payments and Computations    24

2.17

   Sharing of Payments, Etc.    24

2.18

   Evidence of Debt    25

2.19

   Alteration of Commitments and Addition of Lenders    26

2.20

   Assignments; Sales of Participations and Other Interests in Advances    27

2.21

   Extension of Termination Date    29

2.22

   Subsidiary Borrowers    30

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

    

3.1

   Representations and Warranties by the Borrowers    32

ARTICLE 4 COVENANTS OF TBC

    

4.1

   Affirmative Covenants of TBC    34

4.2

   General Negative Covenants of TBC    35

4.3

   Financial Statement Terms    37

4.4

   Waivers of Covenants    37

 

i



--------------------------------------------------------------------------------

ARTICLE 5 CONDITIONS PRECEDENT TO BORROWINGS

    

5.1

   Conditions Precedent to the Initial Borrowing of TBC    37

5.2

   Conditions Precedent to Each Committed Borrowing of TBC    38

5.3

   Conditions Precedent to Each Bid Borrowing of TBC    38

5.4

   Conditions Precedent to the Initial Borrowing of a Subsidiary Borrower    39

5.5

   Conditions Precedent to Each Committed Borrowing of a Subsidiary Borrower   
39

5.6

   Conditions Precedent to Each Bid Borrowing of a Subsidiary Borrower    40
ARTICLE 6 EVENTS OF DEFAULT     

6.1

   Events of Default    41

6.2

   Lenders’ Rights upon Borrower Default    42

ARTICLE 7 THE AGENT

    

7.1

   Authorization and Action    42

7.2

   Agent’s Reliance, Etc.    43

7.3

   Citibank, N.A. and its Affiliates    43

7.4

   Lender Credit Decision    43

7.5

   Indemnification    44

7.6

   Successor Agent    44

7.7

   Certain Obligations May Be Performed by Affiliates    44

7.8

   Other Agents    44

ARTICLE 8 MISCELLANEOUS

    

8.1

   Modification, Consents and Waivers    44

8.2

   Notices    45

8.3

   Costs, Expenses and Taxes    47

8.4

   Binding Effect    47

8.5

   Severability    48

8.6

   Governing Law    48

8.7

   Headings    48

8.8

   Execution in Counterparts    48

8.9

   Right of Set-Off    48

8.10

   Confidentiality    48

8.11

   Agreement in Effect    49

8.12

   Patriot Act Notice    49

8.13

   Jurisdiction, Etc.    49

 

ii



--------------------------------------------------------------------------------

Exhibit A-1   -    Committed Note Exhibit A-2   -    Bid Note Exhibit B-1   -   
Notice of Committed Borrowing Exhibit B-2   -    Notice of Bid Borrowing Exhibit
C   -    Request for Alteration Exhibit D   -    Borrower Subsidiary Letter
Exhibit E   -    Extension Request Exhibit F   -    Continuation Notice Exhibit
G   -    Opinion of Counsel of the Company Exhibit H   -    Opinion of Counsel
for Agent Exhibit I   -    Opinion of in-house counsel to Subsidiary Borrower
Exhibit J   -    Guaranty of TBC Exhibit K   -    Opinion of Counsel to TBC
Schedule I   -    Commitments

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

Dated as of November 17, 2006

 

THE BOEING COMPANY, a Delaware corporation (“TBC” or the “Company”), for itself
and on behalf of the other BORROWERS (as defined below), the LENDERS (as defined
below), CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES INC., as joint
lead arrangers and joint book managers, JPMORGAN CHASE BANK, N.A., as
syndication agent, and CITIBANK, N.A., in its capacity as administrative agent
for the Lenders (in such capacity, the “Agent”), agree as follows:

 

ARTICLE 1

 

Definitions

 

1.1 Definitions. As used in this Agreement, the following terms have the
respective meanings set out below:

 

“2005 Credit Agreement” means the 364-Day Credit Agreement, dated as of
November 18, 2005, by and among TBC, Citibank, N.A., as administrative agent,
and certain other banks as lenders.

 

“Advance” means a Committed Advance or a Bid Advance.

 

“Agent” means Citibank, N.A. acting in its capacity as administrative agent for
the Lenders, or any successor administrative agent appointed pursuant to
Section 7.6.

 

“Agent’s Account” means the account of the Agent maintained by the Agent with
Citibank, N.A., at its office at 388 Greenwich Street, New York, New York 10013,
Account 36852248, Attention: Bank Loan Syndications.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. (For purposes of this
definition, the term “controls”, “controlling”, “controlled by” and “under
common control with” mean, with respect to a Person, the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract, or otherwise.)

 

“Agreement” means this agreement, as it may be amended or otherwise modified
from time to time, and any written additions or supplements hereto.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office, in the case of a Eurodollar Rate Advance, and, in the
case of a Bid Advance, the office of such Lender specified by such Lender in a
notice to the Agent as its Applicable Lending Office with respect to such Bid
Advance.

 

“Applicable Margin” means,

 

  (i) with respect to Base Rate Advances, 0% per annum; and



--------------------------------------------------------------------------------

  (ii) with respect to Eurodollar Rate Advances for any date, a fluctuating per
annum rate equal to the then-applicable rate set forth in the pricing grid
below, depending upon the rating of the long-term senior unsecured debt of TBC
then in effect:

 

Level

--------------------------------------------------------------------------------

  

Public Debt Rating: S&P, Moody’s and Fitch

--------------------------------------------------------------------------------

   Applicable
Margin Through
the Termination
Date


--------------------------------------------------------------------------------

    Applicable
Margin After the
Termination
Date


--------------------------------------------------------------------------------

  Level I    AA- by S&P, Aa3 by Moody’s or AA- by Fitch or above    0.070 %  
0.300 % Level II   

less than Level I

but at least A+ by S&P, A1 by Moody’s or A+ by Fitch or

above

   0.115 %   0.350 % Level III   

less than Level II

but at least A by S&P, A2 by Moody’s or A by Fitch

   0.160 %   0.400 % Level IV   

less than Level III

but at least A- by S&P, A3 by Moody’s or A- by Fitch

   0.200 %   0.450 % Level V   

less than Level IV

but at least BBB+ by S&P, Baa1 by Moody’s or BBB+ by

Fitch

   0.290 %   0.550 % Level VI    less than Level V    0.450 %   0.800 %

 

provided, however, that if the ratings from S&P, Moody’s and Fitch fall within
different levels, (i) two of the ratings are at the same level and the other
rating is one level higher or one level lower than the two same ratings, the
Applicable Margin will be based on the two ratings at the same level, (ii) two
of the ratings are at the same level and the other rating is two or more levels
above the two same ratings, the Applicable Margin will be based on the rating
that is one level above the two same ratings, (iii) two of the ratings are at
the same level and the other rating is two or more levels below the two same
ratings, the Applicable Margin will be based on the rating that is one level
below the two same ratings and (iv) each of the three ratings fall within
different levels, then the Applicable Margin will be determined based on the
rating level that is in between the highest and the lowest ratings, and

 

provided further that if, at any time, no rating is available from S&P, Moody’s
and Fitch or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Margin for each Interest Period or each other period commencing
during the thirty days following such ratings becoming unavailable shall be the
Applicable Margin in effect immediately prior to such ratings becoming
unavailable. Thereafter, the rating to be used until ratings from S&P, Moody’s
and Fitch become available shall be as agreed between TBC and the Majority
Lenders, and TBC and the Majority Lenders shall use good faith efforts to reach
such agreement within such thirty-day period, provided, however, that if no such
agreement is reached within such thirty-day period the Applicable Margin
thereafter, until such agreement is reached, shall be (a) if any such rating has
become unavailable as a result of S&P, Moody’s or Fitch ceasing its business as
a rating agency, the Applicable Margin in effect immediately prior to such
cessation or (b) otherwise, the Applicable Margin as set forth under Level VI
above.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, for any date, a fluctuating per annum rate equal
to the then-applicable rate set forth in the pricing grid below, depending upon
the rating of the long-term senior unsecured debt of TBC then in effect:

 

Level

--------------------------------------------------------------------------------

  

Public Debt Rating: S&P, Moody’s and Fitch

--------------------------------------------------------------------------------

   Applicable
Percentage


--------------------------------------------------------------------------------

  Level I    AA- by S&P, Aa3 by Moody’s or AA- by Fitch or above    0.030 %
Level II   

less than Level I

but at least A+ by S&P, A1 by Moody’s or A+ by Fitch or above

   0.035 % Level III   

less than Level II

but at least A by S&P, A2 by Moody’s or A by Fitch

   0.040 % Level IV   

less than Level III

but at least A- by S&P, A3 by Moody’s or A- by Fitch

   0.050 % Level V   

less than Level IV

but at least BBB+ by S&P, Baa1 by Moody’s or BBB+ by Fitch

   0.060 % Level VI    less than Level V    0.100 %

 

provided, however, that if the ratings from S&P, Moody’s and Fitch fall within
different levels, (i) two of the ratings are at the same level and the other
rating is one level higher or one level lower than the two same ratings, the
Applicable Percentage will be based on the two ratings at the same level,
(ii) two of the ratings are at the same level and the other rating is two or
more levels above the two same ratings, the Applicable Percentage will be based
on the rating that is one level above the two same ratings, (iii) two of the
ratings are at the same level and the other rating is two or more levels below
the two same ratings, the Applicable Percentage will be based on the rating that
is one level below the two same ratings and (iv) each of the three ratings fall
within different levels, then the Applicable Percentage will be determined based
on the rating level that is in between the highest and the lowest ratings, and

 

provided further that if, at any time, no rating is available from S&P, Moody’s
and Fitch or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Percentage for each Interest Period or each other period commencing
during the thirty days following such ratings becoming unavailable shall be the
Applicable Percentage in effect immediately prior to such ratings becoming
unavailable. Thereafter, the rating to be used until ratings from S&P, Moody’s
and Fitch become available shall be as agreed between TBC and the Majority
Lenders, and TBC and the Majority Lenders shall use good faith efforts to reach
such agreement within such thirty-day period, provided, however, that if no such
agreement is reached within such thirty-day period the Applicable Percentage
thereafter, until such agreement is reached, shall be (a) if any such rating has
become unavailable as a result of S&P, Moody’s or Fitch ceasing its business as
a rating agency, the Applicable Percentage in effect immediately prior to such
cessation or (b) otherwise, the Applicable Percentage as set forth under Level
VI above.

 

3



--------------------------------------------------------------------------------

“Applicable Utilization Fee” means, for any date that the aggregate principal
amount of outstanding Advances exceed 50% of the aggregate Commitments, a
fluctuating per annum rate equal to the then-applicable rate set forth in the
pricing grid below, depending upon the rating of the long-term senior unsecured
debt of TBC then in effect:

 

Level

--------------------------------------------------------------------------------

  

Public Debt Rating: S&P, Moody’s and Fitch

--------------------------------------------------------------------------------

   Applicable
Utilization
Fee


--------------------------------------------------------------------------------

  Level I    AA- by S&P, Aa3 by Moody’s or AA- by Fitch or above    0.050 %
Level II   

less than Level I

but at least A+ by S&P, A1 by Moody’s or A+ by Fitch or above

   0.050 % Level III   

less than Level II

but at least A by S&P, A2 by Moody’s or A by Fitch

   0.050 % Level IV   

less than Level III

but at least A- by S&P, A3 by Moody’s or A- by Fitch

   0.050 % Level V   

less than Level IV

but at least BBB+ by S&P, Baa1 by Moody’s or BBB+ by Fitch

   0.050 % Level VI    less than Level V    0.100 %

 

provided, however, that if the ratings from S&P, Moody’s and Fitch fall within
different levels, (i) two of the ratings are at the same level and the other
rating is one level higher or one level lower than the two same ratings, the
Applicable Utilization Fee will be based on the two ratings at the same level,
(ii) two of the ratings are at the same level and the other rating is two or
more levels above the two same ratings, the Applicable Utilization Fee will be
based on the rating that is one level above the two same ratings, (iii) two of
the ratings are at the same level and the other rating is two or more levels
below the two same ratings, the Applicable Utilization Fee will be based on the
rating that is one level below the two same ratings and (iv) each of the three
ratings fall within different levels, then the Applicable Utilization Fee will
be determined based on the rating level that is in between the highest and the
lowest ratings, and

 

provided further that if, at any time, no rating is available from S&P, Moody’s
and Fitch or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Utilization Fee for each Interest Period or each other period
commencing during the thirty days following such ratings becoming unavailable
shall be the Applicable Utilization Fee in effect immediately prior to such
ratings becoming unavailable. Thereafter, the rating to be used until ratings
from S&P, Moody’s and Fitch become available shall be as agreed between TBC and
the Majority Lenders, and TBC and the Majority Lenders shall use good faith
efforts to reach such agreement within such thirty-day period, provided,
however, that if no such agreement is reached within such thirty-day period the
Applicable Utilization Fee thereafter, until such agreement is reached, shall be
(a) if any such rating has become unavailable as a result of S&P, Moody’s or
Fitch ceasing its business as a rating agency, the Applicable Utilization Fee in
effect immediately prior to such cessation or (b) otherwise, the Applicable
Utilization Fee as set forth under Level VI above.

 

“Available Commitments” means, as of any date of determination, (a) the
aggregate Commitments of the Lenders, as such amount may be reduced, changed or
terminated in accordance with the terms of this Agreement, reduced by (b) the
aggregate Advances outstanding on such date of determination.

 

“Base Rate” means the higher of (a) the rate of interest announced publicly by
Citibank, N.A., in New York City, from time to time, as Citibank’s “base” rate
and (b) the Federal Funds Rate plus 0.50% per annum.

 

4



--------------------------------------------------------------------------------

“Base Rate Advance” means a Committed Advance which bears interest at the Base
Rate.

 

“Bid Advance” means an advance by a Lender to a Borrower as part of a Bid
Borrowing resulting from the auction bidding procedure described in Section 2.5,
and refers to a Fixed Rate Advance or a Eurodollar Rate Bid Advance, each of
which shall be a “Type” of Bid Advance.

 

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Advances from
each of the Lenders whose offers to make one or more Bid Advances as part of
such borrowing has been accepted by a Borrower under the auction bidding
procedure described in Section 2.5.

 

“Bid Note” means a promissory note of a Borrower payable to the order of a
Lender, in substantially the form of Exhibit A-2, evidencing the indebtedness of
that Borrower to such Lender resulting from a Bid Advance made by such Lender to
such Borrower.

 

“Bid Reduction” has the meaning specified in Section 2.1(a).

 

“Borrower” means, individually and collectively, as the context requires, TBC
and each Subsidiary Borrower (unless and until it becomes a “Terminated
Subsidiary Borrower” pursuant to Section 2.22).

 

“Borrower Subsidiary Letter” means, with respect to any Subsidiary Borrower, a
letter in the form of Exhibit D, signed by such Subsidiary Borrower and TBC.

 

“Borrowing” means a Committed Borrowing or a Bid Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

 

“Commitment” means, for each Lender, the full amount set forth opposite the name
of such Lender in Schedule I or, if such Lender is a Replacement Lender or a
Lender that has entered into one or more assignments pursuant to Section 2.20 or
Section 2.21, the amount set forth for such Lender in the Register maintained by
the Agent pursuant to Section 2.20(d), as such amount may be reduced pursuant to
Section 2.3, Section 2.8 or Section 2.19 or increased pursuant to Section 2.19.

 

“Committed Advance” means an advance made by a Lender to a Borrower as part of a
Committed Borrowing and refers to a Base Rate Advance or a Eurodollar Rate
Committed Advance, each of which is a “Type” of Committed Advance.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Advances of the same Type made by each of the Lenders pursuant to Section 2.1.

 

“Committed Note” means a promissory note of a Borrower payable to the order of
any Lender, in substantially the form of Exhibit A-1, evidencing the
indebtedness of that Borrower to such Lender resulting from the Committed
Advances made by such Lender to that Borrower.

 

“Company” means The Boeing Company, a Delaware corporation.

 

“Confidential Information” means information that a Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than a Borrower.

 

5



--------------------------------------------------------------------------------

“Consolidated” refers to the consolidation of accounts in accordance with
generally accepted accounting principles.

 

“Consolidated Net Tangible Assets” means the total amount of assets (less
applicable reserves and other properly deductible items) after, deducting
therefrom (i) all current liabilities (excluding any thereof which are by their
terms extendible or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed), and (ii) all good will, trade names, trademarks, patents, unamortized
debt discount and expenses and other like intangibles, all as set forth on the
most recent balance sheet of the Company and its consolidated Subsidiaries and
computed in accordance with generally accepted accounting principles.

 

“Continuing Lender” has the meaning specified in Section 2.21(a).

 

“Convert”, “Conversion” and “Converted” each means a conversion of Committed
Advances of one Type into Committed Advances of another Type pursuant to
Section 2.10, 2.11 or 2.15.

 

“Debt” of a Person means

 

  (i) indebtedness for borrowed money or for the deferred purchase price of
property or services;

 

  (ii) financial obligations evidenced by bonds, debentures, notes or other
similar instruments;

 

  (iii) financial obligations as lessee under leases which have been or should
be, in accordance with generally accepted accounting principles, recorded as
capital leases; and

 

  (iv) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
financial obligations of others of the kind referred to in clauses (i) through
(iii) above.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Domestic Lending Office” means with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I, or in the assignment or other agreement pursuant to which it became a Lender
or such other office of such Lender as such Lender may from time to time specify
to TBC and the Agent.

 

“Effective Date” has the meaning specified in Section 2.19(d).

 

“Eligible Assignee” means

 

  (i) a commercial bank organized under the laws of the United States, or any
state thereof, and having a combined capital and surplus in excess of
$3,000,000,000;

 

  (ii) a commercial bank organized under the laws of any other country which is
a member of the OECD, or a political subdivision of any such country, and having
a combined capital and surplus in excess of $3,000,000,000, provided that such
bank is acting through a branch or agency located in either (a) the country in
which it is organized or (b) another country which is also a member of the OECD
or the Cayman Islands;

 

6



--------------------------------------------------------------------------------

  (iii) the central bank of any country which is a member of the OECD;

 

  (iv) any Lender;

 

  (v) an Affiliate of any Lender; or

 

  (vi) any other Person approved in writing, so long as no Event of Default has
occurred and is continuing, by TBC, which approval has been communicated in
writing to the Agent, provided that neither TBC nor an Affiliate of TBC shall
qualify as an Eligible Assignee.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, (a) the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I (or, if no such office is specified, its Domestic Lending Office) or
in the assignment or other agreement pursuant to which it became a Lender or
(b) such other office of such Lender as such Lender may from time to time
specify to TBC and the Agent.

 

“Eurodollar Rate” means, for an Interest Period for a Eurodollar Rate Committed
Advance constituting part of a Committed Borrowing, and for the relevant period
specified in the applicable Notice of Bid Borrowing for a Eurodollar Rate Bid
Advance, an interest rate per annum equal to either

 

  (a) the offered rate (rounded to the nearest whole multiple of 1/16 of 1% per
annum, if such average is not such a multiple) for deposits in U.S. dollars for
a period substantially equal to such Interest Period (if a Committed Advance) or
such relevant period specified in the applicable Notice of Bid Borrowing (if a
Bid Advance), appearing on Telerate Markets Page 3750 (or any successor page or,
if unavailable for any reason by Telerate, then by reference to Reuters Screen)
as of 11:00 a.m. (London time) two business days before the first day of such
Interest Period or the first day of the relevant period specified in such Notice
of Bid Borrowing; or

 

  (b) if the foregoing rate is unavailable from Telerate or the Reuters Screen
for any reason, the average (rounded to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rates per annum
offered by the principal office of each of the Reference Banks to prime banks in
the London interbank market at 11:00 a.m. (London time) on deposits in U.S.
dollars two Business Days before the first day of such Interest Period or the
first day of such relevant period specified in the Notice of Bid Borrowing

 

  (i) for such Eurodollar Committed Advance, on an amount substantially equal to
such Reference Bank’s Eurodollar Rate Advance constituting part of such
Committed Borrowing and for a period equal to such Interest Period, or

 

  (ii) for such Eurodollar Rate Bid Advance, on an amount substantially equal to
the amount of the Eurodollar Rate Bid Borrowing which includes such Bid Advance
multiplied by a fraction equal to such Reference Bank’s ratable portion of the
Commitments and for a period equal to the relevant period specified in such
Notice of Bid Borrowing.

 

7



--------------------------------------------------------------------------------

The Eurodollar Rate for any Interest Period for each Eurodollar Rate Committed
Advance constituting part of the same Borrowing and for the relevant period
specified in a Notice of Bid Borrowing for each Eurodollar Rate Bid Advance
shall be determined by the Agent on the basis of applicable rates furnished to
and received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period or period, as the case may be, subject,
however, to the provisions of Section 2.10.

 

“Eurodollar Rate Advance” means a Committed Advance (a “Eurodollar Rate
Committed Advance”) or a Bid Advance (a “Eurodollar Rate Bid Advance”) which
bears interest at a rate of interest quoted as a margin (which shall be the
Applicable Margin in the case of a Committed Advance or as offered by a Lender
and accepted by a Borrower in the case of a Bid Advance) over the Eurodollar
Rate.

 

“Eurodollar Rate Bid Borrowing” has the meaning specified in Section 2.5(b).

 

“Eurodollar Rate Reserve Percentage” means the reserve percentage applicable to
a Lender for any Interest Period for a Eurodollar Rate Advance during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Event of Default” means any of the events described in Section 6.1.

 

“Extension Request” has the meaning specified in Section 2.21.

 

“Facility Fee” has the meaning specified in Section 2.7.

 

“Federal Funds Rate” means, for each day during a period, an interest rate per
annum equal to the weighted average of the fluctuating rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fitch” means Fitch, Inc.

 

“Fixed Rate Advance” means an Advance made by a Lender to a Borrower as part of
a Fixed Rate Borrowing.

 

“Fixed Rate Borrowing” has the meaning specified in Section 2.5(b).

 

“Guaranty” means each Guaranty Agreement executed by TBC in favor of the Agent
and the Lenders, unconditionally guaranteeing the payment of all obligations of
a Subsidiary Borrower hereunder and under any Notes executed or to be executed
by it.

 

“Indemnified Costs” has the meaning specified in Section 7.5.

 

8



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning specified in Section 8.3(b).

 

“Interest Period” means, for each Eurodollar Rate Committed Advance constituting
part of the same Borrowing, the period commencing on the date of such Committed
Advance or the date of the Conversion of a Base Rate Advance into such a
Eurodollar Rate Committed Advance and ending on the last day of the period
selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three, or six months (or nine months, with
the consent of all Lenders funding those particular Advances), as the applicable
Borrower may, upon notice received by the Agent not later than 11:00 a.m. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select, provided, however, that:

 

  (i) no Interest Period shall end on a date later than the Termination Date (or
in the case of a Committed Advance which is converted to a Term Loan pursuant to
Section 2.3, the Maturity Date);

 

  (ii) Interest Periods commencing on the same date for Committed Advances
constituting part of the same Committed Borrowing shall be of the same duration;
and

 

  (iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of the Interest Period shall occur on the
immediately preceding Business Day.

 

“Lender”, subject to Section 2.20, means any of the institutions that is a
signatory hereto or that, pursuant to Section 2.13, 2.19, 2.20 or 2.21, becomes
a “Lender” hereunder.

 

“Majority Lenders” means Lenders having greater than 50% of the total
Commitments or, if the Commitments have been terminated in full, Lenders holding
greater than 50% of the then aggregate unpaid principal amount of the Advances.

 

“Maturity Date” means the Termination Date or, if the Term Loan Conversion
Option described in Section 2.3 has been exercised, the date that is the
one-year anniversary of the Termination Date.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Non-Extending Lender” has the meaning specified in Section 2.21(a).

 

“Note” means a Committed Note or a Bid Note.

 

“Notice of Bid Borrowing” has the meaning specified in Section 2.5(b).

 

“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of Bid
Borrowing.

 

“Notice of Committed Borrowing” has the meaning specified in Section 2.2(a).

 

“OECD” means the Organization for Economic Cooperation and Development.

 

9



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Property, Plant and Equipment” means any item of real property, or any interest
therein, buildings, improvements and machinery.

 

“Proposed Increased Commitment” has the meaning specified in Section 2.19(c).

 

“Reference Banks” means JPMorgan Chase Bank, N.A., Citibank, N.A., Bank of
America, N.A., and Deutsche Bank AG.

 

“Register” has the meaning specified in Section 2.20(d).

 

“Replacement Lenders” has the meaning specified in Section 2.21(c).

 

“Request for Alteration” means a document substantially in the form of Exhibit
C, duly executed by TBC, pursuant to Section 2.19.

 

“Required Assignment” has the meaning specified in Section 2.20(a).

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Subsidiary” means any Person in which more than 50% of the Voting Stock or the
interest in the capital or profits is owned by TBC, by TBC and any one or more
other Subsidiaries, or by any one or more other Subsidiaries.

 

“Subsidiary Borrower” means, individually and collectively, as the context
requires, each Subsidiary that is or becomes a “Borrower” in accordance with
Section 2.22; in each case, unless and until it becomes a “Terminated Subsidiary
Borrower”.

 

“TBC” means The Boeing Company, a Delaware corporation.

 

“Term Loan” means a term loan resulting from the conversion of Committed
Advances on the Termination Date pursuant to Section 2.3.

 

“Term Loan Conversion Option” means the option under Section 2.3 for TBC to
convert, as of the Termination Date, all or a part of the Committed Advances
then outstanding into Term Loans.

 

“Terminated Subsidiary Borrower” means, individually and collectively, as the
context requires, a Subsidiary Borrower that has ceased to be a “Borrower” in
accordance with Section 2.22.

 

“Termination Date” means the earlier to occur of (i) November 16, 2007, as such
date may be extended from time to time pursuant to Section 2.21, and (ii) the
date of termination in whole of the Commitments pursuant to Section 2.8 or
Section 6.2.

 

“Total Capital” has the meaning specified in Section 4.2(b).

 

“Type”, as to Committed Borrowings, means either Base Rate Advances or
Eurodollar Rate Committed Advances and, as to Bid Borrowings, means either Fixed
Rate Advances or Eurodollar Rate Bid Advances.

 

10



--------------------------------------------------------------------------------

“Voting Stock” means, as to a corporation, all the issued and outstanding
capital stock of such corporation having general voting power, under ordinary
circumstances, to elect a majority of the Board of Directors of such corporation
(irrespective of whether or not any capital stock of any other class or classes
shall or might have voting power upon the occurrence of any contingency).

 

1.2 Use of Defined Terms; References. Any defined term used in the plural
preceded by the definite article encompasses all members of the relevant class.
Any defined term used in the singular preceded by “a”, “an” or “any” indicates
any number of the members of the relevant class. All references in this
Agreement to a Section, Article, Schedule or Exhibit are to a Section, Article,
Schedule or Exhibit of or to this Agreement, unless otherwise indicated.

 

1.3 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with generally accepted accounting principles
consistent with those applied in the preparation of the audited financial
statements referred to in Section 3.1(e).

 

ARTICLE 2

 

Amounts and Terms of the Advances

 

2.1 Committed Advances.

 

(a) Obligation to Make Committed Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Committed Advances to the
Borrowers from time to time on any Business Day during the period from the date
hereof until the Termination Date in an aggregate principal amount at any time
outstanding not to exceed such Lender’s Commitment, provided that the aggregate
amount of the Commitments of the Lenders shall be deemed used from time to time
to the extent of the aggregate amount of the Bid Advances then outstanding and
such deemed use of the aggregate amount of the Commitments shall be applied to
the Lenders ratably according to their respective Commitments (such deemed use
of the aggregate amount of the Commitments being a “Bid Reduction”).

 

(b) Amount of Committed Advances. Each Committed Borrowing shall be in an
aggregate amount not less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof.

 

(c) Type of Committed Advances. Each Committed Borrowing shall consist of
Committed Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, the Borrowers may from time to time borrow, prepay pursuant to
Section 2.12, and reborrow under this Section 2.1 and Section 2.2.

 

2.2 Making Committed Advances.

 

(a) Notice of Committed Borrowing. Each Committed Borrowing shall be made on
notice, given by a Borrower to the Agent not later than 11:00 a.m. (New York
City time) on the day of the proposed Committed Borrowing in the case of a Base
Rate Borrowing and on the third Business Day prior to the date of the proposed
Committed Borrowing in the case of a Eurodollar Rate Borrowing (a “Notice of
Committed Borrowing”). Each such Notice of Committed Borrowing shall be in
substantially the form of Exhibit B-l, specifying the requested

 

  (i) date of such Committed Borrowing,

 

  (ii) Type of Committed Advances constituting such Committed Borrowing,

 

11



--------------------------------------------------------------------------------

  (iii) aggregate amount of such Committed Borrowing, and

 

  (iv) in the case of a Committed Borrowing composed of Eurodollar Rate
Advances, the initial Interest Period for each such Committed Advance, which
Interest Period may be 1, 2, 3 or 6 months, at the option of the Borrower, or,
if acceptable to all the Lenders, 9 months.

 

Every Notice of Committed Borrowing given by a Subsidiary Borrower must be
countersigned by an authorized representative of TBC, in order to evidence the
consent of TBC, in its sole discretion, to that proposed Committed Borrowing.
Upon receipt of a Notice of Committed Borrowing, the Agent shall promptly give
notice to each Lender thereof.

 

(b) Funding Committed Advances. Each Lender shall, before 1:00 p.m. (New York
City time) on the date of such Committed Borrowing, make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of such Committed Borrowing. After
the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article 5, the Agent will make such funds available to
the relevant Borrower at an account specified by such Borrower.

 

(c) Irrevocable Notice. Each Notice of Committed Borrowing shall be irrevocable
and binding. In the case of any Committed Borrowing that the related Notice of
Committed Borrowing specifies is to be composed of Eurodollar Rate Advances, the
Borrower requesting such Committed Borrowing shall indemnify each Lender against
any loss, cost or expense incurred by such Lender on account of any failure to
fulfill on or before the date specified for such Committed Borrowing in such
Notice of Committed Borrowing the applicable conditions set forth in Article 5,
including, without limitation, any loss (but excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Committed Advance
to be made by such Lender as part of such Committed Borrowing when such
Committed Advance, as a result of such failure, is not made on such date.

 

(d) Lender’s Ratable Portion. Unless the Agent has received notice from a Lender
prior to 1:00 p.m. (New York City time) on the day of any Committed Borrowing
that such Lender will not make available to the Agent such Lender’s ratable
portion of such Committed Borrowing, the Agent may assume that such Lender has
made such portion available to the Agent on the date of such Committed Borrowing
in accordance with subsection (b) of this Section 2.2 and the Agent may, in
reliance upon such assumption, make available to the requesting Borrower on such
date a corresponding amount. If and to the extent that a Lender has not so made
such ratable portion available to the Agent, such Lender and such Borrower shall
severally repay to the Agent forthwith on demand an amount that in the aggregate
equals such corresponding amount together with interest thereon for each day
from the date such amount is made available by the Agent to such Borrower until
the date such amount is repaid to the Agent, at

 

  (i) in the case of such Borrower, the interest rate applicable at the time to
Committed Advances constituting such Committed Borrowing, and

 

  (ii) in the case of such Lender, the Federal Funds Rate.

 

If such Lender shall repay to the Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s Committed Advance as part of such
Committed Borrowing for purposes of this Agreement.

 

(e)

Independent Lender Obligations. The failure of any Lender to make the Committed
Advance to be made by it as part of any Committed Borrowing shall not relieve
any other Lender of its obligation, if any, hereunder to make its Committed
Advance on the date of such Committed

 

12



--------------------------------------------------------------------------------

 

Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Committed Advance to be made by such other Lender on the date
of any Committed Borrowing.

 

2.3 Conversion to Term Loans, Repayment. The Borrowers shall, subject to the
next succeeding sentence, repay to the Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Committed
Advances then outstanding. TBC may, upon notice given to the Agent not later
than 11:00 a.m. (New York City time) on the Termination Date, convert all or a
part of the unpaid principal amount of the Committed Advances outstanding as of
the Termination Date into Term Loans. If this Term Loan Conversion Option is
exercised, then, on the Termination Date, immediately prior to the time when the
unpaid principal amount of the Committed Advances would otherwise be due, the
Committed Advances shall automatically convert into Term Loans which the
respective Borrowers shall repay to the Agent for the ratable accounts of the
Lenders on the Maturity Date. The amounts so converted shall be treated for all
purposes of this Agreement as Committed Advances except that after the
Termination Date:

 

  (i) the Borrowers may not make any additional borrowings;

 

  (ii) any amounts paid or prepaid may not be reborrowed;

 

  (iii) the amount of each Lender’s Commitment shall be equal at all times to
the principal amount of the Term Loans payable to such Lender from time to time;

 

  (iv) the provisions of Section 2.19 shall not be effective; and

 

  (v) no Facility Fees or utilization fees shall accrue or be payable after the
Termination Date.

 

2.4 Interest Rate on Committed Advances. Each Borrower shall pay interest on the
unpaid principal amount of each of its Committed Advances from the date of such
Committed Advance until such principal amount is paid in full, at the following
rates per annum:

 

  (i) during each period in which such Committed Advance is a Base Rate Advance,
at a rate per annum equal at all times to the Base Rate in effect from time to
time plus the Applicable Margin plus the Applicable Utilization Fee, if any,
payable quarterly in arrears on the first day of each January, April, July and
October and on (x) the Termination Date, or (y) if TBC has exercised the Term
Loan Conversion Option, the Maturity Date, and

 

  (ii) during each period in which such Committed Advance is a Eurodollar Rate
Advance, at a rate per annum equal at all times during each relevant Interest
Period for such Committed Advance to the Eurodollar Rate for such Interest
Period plus the Applicable Margin plus the Applicable Utilization Fee, if any,
payable on the last day of each such Interest Period, and if such Interest
Period has a duration of more than three months, quarterly on each day during
such Interest Period that is three months from either (A) the first day of such
Interest Period or (B) the last such interest payment date and on the date such
Committed Advance is Converted or paid in full;

 

provided that in the event and during the continuance of an Event of Default
(x) the Applicable Margin shall immediately increase by 1.0% above the
Applicable Margin then in effect, and, in the case of a Eurodollar Rate Advance,
such Advance shall automatically convert to a Base Rate Advance at the end of
the Interest Period then in effect for such Eurodollar Rate Advance and (y) to
the fullest extent permitted by law, the Borrower shall pay interest on the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such

 

13



--------------------------------------------------------------------------------

amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum equal at all times to 1%
above the Base Rate.

 

2.5 Bid Advances.

 

(a) Bid Advances Impact on Commitments. The Borrowers may make Bid Borrowings
from time to time on any Business Day during the period from the date hereof
until the Termination Date in the manner set forth below, provided that,
following the making of each Bid Borrowing, the aggregate amount of the Advances
then outstanding shall not exceed the aggregate amount of the Commitments of the
Lenders (computed without regard to the Bid Reduction). As provided in
Section 2.1 above, the aggregate amount of the Commitments of the Lenders shall
be deemed used from time to time to the extent of the aggregate amount of the
Bid Advances then outstanding, and such deemed use of the aggregate amount of
the Commitments shall be applied to the Lenders ratably according to their
respective Commitments; provided, however, that any Lender’s Bid Advances shall
not otherwise reduce that Lender’s obligation to lend its pro rata share of the
remaining Available Commitments.

 

(b) Notice of Bid Borrowing. Any Borrower may request a Bid Borrowing by
delivering to the Agent a notice of a Bid Borrowing (a “Notice of Bid
Borrowing”), in substantially the form of Exhibit B-2, specifying the following:

 

  (i) the date and aggregate amount of the proposed Bid Borrowing,

 

  (ii) the maturity date for repayment of each Bid Advance to be made as part of
such Bid Borrowing, which maturity date

 

  (A) may not be later than 5 Business Days prior to the Termination Date, but
may otherwise be 7 days or more from the date of such requested Bid Advance if
the Borrower specifies in the Notice of Bid Borrowing that the rates of interest
to be offered by the Lenders will be fixed rates per annum (a “Fixed Rate
Borrowing”), and

 

  (B) shall be either 1, 2, 3, 6 or 9 months from the date of such Bid Borrowing
if the Borrower specifies in the Notice of Bid Borrowing that such Bid Borrowing
is to consist of Eurodollar Rate Bid Advances (a “Eurodollar Rate Bid
Borrowing”),

 

  (iii) the interest payment date or dates relating thereto, and

 

  (iv) any other terms to be applicable to such Bid Borrowing.

 

A Borrower requesting a Bid Borrowing shall deliver a Notice of Bid Borrowing to
the Agent not later than 11:00 a.m. (New York City time) (A) at least one
Business Day prior to the date of the proposed Bid Borrowing if the proposed Bid
Borrowing is to be a Fixed Rate Borrowing, and (B) at least four Business Days
prior to the date of the proposed Bid Borrowing, if the proposed Bid Borrowing
is to be a Eurodollar Rate Bid Borrowing. Every Notice of Bid Borrowing given by
a Subsidiary Borrower must be countersigned by an authorized representative of
TBC, in order to evidence the consent of TBC, in its sole discretion, to that
proposed Bid Borrowing. The Agent shall in turn promptly notify each Lender of
each request for a Bid Borrowing by sending such Lender a copy of the related
Notice of Bid Borrowing.

 

(c)

Discretion as to Bid Advances. Each Lender may, in its sole discretion, elect to
irrevocably offer to make one or more Bid Advances to the applicable Borrower as
part of such proposed Bid Borrowing at a rate or rates of interest specified by
such Lender in its sole discretion (each such

 

14



--------------------------------------------------------------------------------

 

rate of interest to be a fixed rate if the Borrower requested Fixed Rate
Advances or a margin over the Eurodollar Rate if the Borrower requested
Eurodollar Rate Bid Advances), by notifying the Agent (which shall give prompt
notice thereof to the Company and such Borrower), before 10:00 a.m. (New York
City time) (A) on the date of such proposed Bid Borrowing, if the proposed Bid
Borrowing is to be a Fixed Rate Borrowing and (B) three Business Days before the
date of such proposed Bid Borrowing, in the case of a Notice of Bid Borrowing is
to be a Eurodollar Rate Bid Borrowing. In such notice the Lender shall specify
the following:

 

  (i) the minimum amount and maximum amount of each Bid Advance which such
Lender would be willing to make as part of such proposed Bid Borrowing (which
amounts may, subject to the first proviso in this Section 2.5(a), exceed such
Lender’s Commitment),

 

  (ii) the rate or rates of interest therefor (specified as stated in this
paragraph (c)), and

 

  (iii) such Lender’s Applicable Lending Office with respect to such Bid
Advance;

 

provided that if the Agent in its capacity as a Lender, in its sole discretion,
elects to make any such offer, it shall notify such Borrower and the Company of
such offer before 9:30 a.m. (New York City time) on the date on which notice of
such election is to be given to the Agent by the other Lenders. If, by 10:00
a.m. (New York City time) on the date on which notice of a Lender’s election
under this Section 2.5(c) is to be made, the Agent fails to receive, at its
address specified in Section 8.2, a notice from a Lender provided for in this
Section 2.5(c), the Agent may conclusively presume that such Lender has elected
not to offer to make any Bid Advances to such Borrower with respect to the
related Notice of Bid Borrowing.

 

(d) Borrower Selection of Lender Bids. The Borrower proposing the Bid Borrowing
shall, in turn, (A) before 11:00 a.m. (New York City time) on the date of such
proposed Bid Borrowing, in the case of a proposed Bid Borrowing to be a Fixed
Rate Borrowing, and (B) before 12:00 noon (New York City time) three Business
Days before the date of such proposed Bid Borrowing, in the case of a proposed
Bid Borrowing to be a Eurodollar Rate Bid Borrowing, either:

 

  (i) cancel such Bid Borrowing by giving the Agent notice to that effect, or

 

  (ii) accept, in its sole discretion, one or more of the offers made by a
Lender or Lenders pursuant to Section 2.5(c), by giving notice to the Agent of
the amount of each Bid Advance (which amount shall be equal to or greater than
the minimum amount and equal to or less than the maximum amount, notified to
such Borrower by the Agent on behalf of such Lender for such Bid Advance
pursuant to Section 2.5(c)) to be made by each Lender as part of such Bid
Borrowing, and reject any remaining offers made by Lenders pursuant to
Section 2.5(c) by giving the Agent notice to that effect; provided that offers
will be accepted, if at all, in order of lowest to highest interest rates, and,
if two or more Lenders bid at the same rate, the Bid Borrowing with respect to
such rate will be allocated among such Lenders in proportion to the amount bid
by each such Lender.

 

If the Borrower proposing the Bid Borrowing notifies the Agent that such Bid
Borrowing is canceled pursuant to Section 2.5(d)(i), the Agent shall give prompt
notice thereof to the Lenders and such Bid Borrowing shall not be made.

 

(e) Bid Borrowing. If the Borrower proposing the Bid Borrowing accepts one or
more of the offers made by a Lender or Lenders pursuant to Section 2.5(d)(ii),
the Agent shall in turn promptly

 

15



--------------------------------------------------------------------------------

  (i) notify each Lender that has made an offer as described in Section 2.5(c),
of the date and aggregate amount of such Bid Borrowing and whether or not any
offer or offers made by such Lender pursuant to Section 2.5(c) have been
accepted by such Borrower,

 

  (ii) notify each Lender that is to make a Bid Advance, as part of such Bid
Borrowing, of the amount of each Bid Advance to be made by such Lender as part
of such Bid Borrowing, and

 

  (iii) upon satisfaction of the conditions set forth in 5.3 or 5.6, as
applicable, notify each Lender that is to make a Bid Advance as part of such Bid
Borrowing that the applicable conditions set forth in Article 5 appear to have
been satisfied.

 

When each Lender that is to make a Bid Advance as part of such Bid Borrowing has
received notice from the Agent pursuant to clause (iii) of the preceding
sentence, such Lender shall, before 1:00 p.m. (New York City time) on the date
of such Bid Borrowing specified in the notice received from the Agent pursuant
to clause (i) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account such Lender’s
portion of such Bid Borrowing, in same day funds. Upon fulfillment of the
applicable conditions set forth in Article 5 and after receipt by the Agent of
such funds, the Agent will make such funds available to the relevant Borrower at
an account specified by such Borrower. Promptly after each Bid Borrowing the
Agent shall notify each Lender of the amount of the Bid Borrowing, the
consequent Bid Reduction, and the dates upon which such Bid Reduction commenced
and will terminate.

 

(f) If the Borrower proposing such Bid Borrowing notifies the Agent pursuant to
Section 2.5(d)(ii) above that it accepts one or more of the offers made by any
Lender or Lenders, such notice of acceptance shall be irrevocable and binding on
such Borrower. Such Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in the related Notice of Bid Borrowing for such Bid
Borrowing the applicable conditions set forth in Article 5, including, without
limitation, any loss (but excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Bid Advance to be made by such
Lender as part of such Bid Borrowing when such Bid Advance, as a result of such
failure, is not made on such date.

 

(g) Amount of Bid Borrowings. Each Notice of Bid Borrowing shall request an
aggregate amount of Bid Advances not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, provided that a Borrower may accept
offers aggregating less than $10,000,000 and offers which are not an integral
multiple of $1,000,000, and provided further that, as provided in
Section 2.5(a), following the making of each Bid Borrowing, the aggregate amount
of the Advances then outstanding shall not exceed the aggregate amount of the
Commitments of the Lenders (computed without regard to the Bid Reduction).
Within the limits and on the conditions set forth in this Section 2.5, the
Borrowers may from time to time borrow under this Section 2.5, repay pursuant to
Section 2.5(g), and reborrow under this Section 2.5, provided that a Bid
Borrowing shall not be made within three Business Days of the date of any other
Bid Borrowing.

 

(h) Repayment of Bid Advances. On the maturity date of each Bid Advance
specified by the relevant Borrower for repayment of such Bid Advance in the
related Notice of Bid Borrowing, the Borrower shall repay to the Agent for the
account of the Lender which has made such Bid Advance the then unpaid principal
amount of such Bid Advance. The Borrowers shall have no right to prepay any
principal amount of any Bid Advance without the consent of the Lender which
extended such Bid Advance.

 

16



--------------------------------------------------------------------------------

(i) Interest on Bid Advances; Bid Notes. The relevant Borrower shall pay
interest on the unpaid principal amount of each Bid Advance, from the date of
such Bid Advance to the date the principal amount of such Bid Advance is repaid
in full, at the fixed rate of interest specified by the Lender making such Fixed
Rate Advance in its notice with respect thereto delivered pursuant to
Section 2.5(c) or, in the case of a Eurodollar Rate Bid Advance, the margin
specified by the Lender making such Bid Advance in its notice with respect
thereto plus the Eurodollar Rate determined with respect to such Bid Borrowing
pursuant to Section 2.10, payable on the interest payment date or dates
specified by the Borrower for such Bid Advance in the related Notice of Bid
Borrowing. Upon the occurrence and during the continuance of an Event of
Default, the applicable Borrower shall pay interest on the amount of unpaid
principal of and interest on each Bid Advance owing to a Lender, payable in
arrears on the date or dates interest is payable thereon, at a rate per annum
equal at all times to 1% per annum above the rate per annum required to be paid
on such Bid Advance under the terms of the Bid Note evidencing such Bid Advance
unless otherwise agreed in such Bid Note. The indebtedness of the applicable
Borrower resulting from each Bid Advance made to the Borrower as part of a Bid
Borrowing shall be evidenced by a separate Bid Note of such Borrower payable to
the order of the Lender making such Bid Advance, which Bid Note shall be
returned to the Borrower upon payment in full of such Bid Advance.

 

2.6 Lender Assignment or Sale. Any Lender may, without the prior written consent
of the Borrowers, sell or assign all or any part of such Lender’s rights in any
or all of the Bid Advances made by such Lender or in the Bid Notes in connection
with such Bid Advances as a participation, provided, however, that

 

  (i) any such sale or assignment shall not require any Borrower to file a
registration statement with the Securities and Exchange Commission or apply to
qualify the Advances or the Notes under the blue sky laws of any state, and the
selling or assigning Lender shall otherwise comply with all federal and state
securities laws applicable to such transaction,

 

  (ii) no purchaser or assignee in such a transaction shall thereby become a
“Lender” for any purpose under this Agreement,

 

  (iii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrowers) shall remain unchanged,

 

  (iv) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations, and

 

  (v) the Borrowers, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

2.7 Fees. TBC agrees to pay to the Agent for the account of each Lender a
facility fee (“Facility Fee”) on such Lender’s Commitment, without regard to
usage. The Facility Fee shall be payable for the periods from the date hereof in
the case of each Lender named in Schedule I, and from the effective date on
which any other Lender becomes party hereto, until the Termination Date (or such
earlier date on which such Lender ceases to be a party hereto) at the rate per
annum equal to the Applicable Percentage in effect from time to time. Facility
Fees shall be payable in arrears on each January 1, April 1, July 1 and
October 1 during the term of this Agreement until and on the Termination Date.
The amount of the Facility Fee payable on January 1, 2007 and on the Termination
Date shall be prorated based on the actual number of days elapsed either since
the date hereof (in the case of the January 1, 2007 payment) or since the date
on which the last payment in respect of the Facility Fee was made (in the case
of the payment made on the Termination Date).

 

17



--------------------------------------------------------------------------------

2.8 Reduction of the Commitments.

 

(a) Optional Reductions. TBC shall have the right, upon at least 3 Business
Days’ notice to the Agent, to permanently terminate in whole or permanently
reduce ratably in part the unused portions of the Commitments, provided that
each partial reduction shall be in a minimum amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, and provided further that the
aggregate amount of the Commitments shall not be reduced to an amount which is
less than the aggregate principal amount of the Bid Advances then outstanding.

 

(b) Mandatory Reduction. At the close of business on the Termination Date, the
aggregate Commitments shall be automatically and permanently reduced, on a pro
rata basis, by an amount equal to the amount by which the aggregate Commitments
immediately prior to giving effect to such reduction exceed the aggregate unpaid
principal amount of the Committed Advances then outstanding.

 

2.9 Additional Interest on Eurodollar Rate Committed Advances. Each Borrower
shall pay to each Lender, so long as such Lender is required under regulations
of the Board of Governors of the Federal Reserve System to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Committed Advance of such Lender to such Borrower, from the date
of such Committed Advance until such principal amount is paid in full, at an
interest rate per annum for each Interest Period equal to the remainder obtained
by subtracting (i) the Eurodollar Rate for such Interest Period for such
Committed Advance from (ii) the rate obtained by dividing such Eurodollar Rate
by a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of
such Lender for such Interest Period, payable on each date on which interest is
payable on such Committed Advance. Such additional interest shall be determined
by such Lender and notified to the relevant Borrowers through the Agent.

 

2.10 Eurodollar Interest Rate Determination.

 

(a) Methods to Determine Eurodollar Rate. The Agent shall determine the
Eurodollar Rate for each Eurodollar Rate Advance by using the methods described
in the definition of the term “Eurodollar Rate,” and shall give prompt notice to
the relevant Borrowers and the Lenders of each such Eurodollar Rate.

 

(b) Role of Reference Banks. In the event the Eurodollar Rate cannot be
determined by the first method described in the definition of “Eurodollar Rate,”
each Reference Bank shall furnish to the Agent timely information for the
purpose of determining the Eurodollar Rate in accordance with the second method
described therein. If any one or more of the Reference Banks does not furnish
such timely information to the Agent for the purpose of determining a Eurodollar
Rate, the Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks. In the event the rate
cannot be determined by either of the methods described in the definition of
“Eurodollar Rate,” then:

 

  (i) the Agent shall forthwith notify the Borrowers and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

 

  (ii)

each such Advance, if a Committed Advance, will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance
(or if the

 

18



--------------------------------------------------------------------------------

 

Borrower was attempting to Convert a Base Rate Advance into a Eurodollar Rate
Committed Advance, such Advance will continue as a Base Rate Advance), and

 

  (iii) the obligation of the Lenders to make Eurodollar Rate Bid Advances, or
to make, or to Convert Base Rate Advances into, Eurodollar Rate Committed
Advances shall be suspended until the Agent notifies the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist.

 

(c) Inadequate Eurodollar Rate. If, with respect to any Eurodollar Rate
Committed Advances, the Majority Lenders notify the Agent that the Eurodollar
Rate for any Interest Period for such Committed Advances will not adequately
reflect the cost to such Majority Lenders of making, funding or maintaining
their respective Eurodollar Rate Committed Advances for such Interest Period,
the Agent shall forthwith so notify the relevant Borrowers and the Lenders,
whereupon

 

  (i) each such Eurodollar Rate Committed Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and

 

  (ii) the obligation of the Lenders to make, or to Convert Base Rate Advances
into, Eurodollar Rate Committed Advances shall be suspended until the Agent
notifies the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist.

 

(d) Absence of an Interest Period on a Eurodollar Rate Committed Advance. If a
Borrower fails to select the duration of an Interest Period for a Eurodollar
Rate Committed Advance in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.1, the Agent will forthwith so
notify the Borrower and the Lenders and such Committed Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

 

2.11 Voluntary Conversion of Committed Advances. Subject to the provisions of
Sections 2.10 and 2.15, any Borrower may Convert all such Borrower’s Committed
Advances of one Type constituting the same Committed Borrowing into Advances of
the other Type on any Business Day, upon notice given to the Agent not later
than 11:00 a.m. (New York City time) on the third Business Day prior to the date
of the proposed Conversion; provided, however, that the Conversion of a
Eurodollar Rate Committed Advance into a Base Rate Advance may be made on, and
only on, the last day of an Interest Period for such Eurodollar Rate Committed
Advance. Each such notice of a Conversion shall, within the restrictions
specified above, specify

 

  (i) the date of such Conversion,

 

  (ii) the Committed Advances to be Converted, and

 

  (iii) if such Conversion is into Eurodollar Rate Committed Advances, the
duration of the Interest Period for each such Committed Advance.

 

2.12 Prepayments. Any Borrower shall have the right at any time and from time to
time, upon prior written notice from such Borrower to the Agent, to prepay its
outstanding principal obligations with respect to its Committed Advances in
whole or ratably in part (except as provided in Section 2.15 or 2.19), provided
that every notice of prepayment given by a Subsidiary Borrower must be
countersigned by an authorized representative of TBC, in order to evidence the
consent of TBC, in its sole discretion, to that prepayment. Such prepaying
Borrower may be obligated to make certain prepayments of obligations with
respect to one or more Committed Advances subject to and in accordance with this
Section 2.12.

 

19



--------------------------------------------------------------------------------

(a) Base Rate Borrowings Prepayments. With respect to Base Rate Borrowings, such
prepayment shall be without premium or penalty, upon notice given to the Agent,
and shall be made not later than 11:00 a.m. (New York City time) on the date of
such prepayment. The Borrower shall designate in such notice the amount and date
of such prepayment. Accrued interest on the amount so prepaid shall be payable
on the first Business Day of the calendar quarter next following the prepayment.
The minimum amount of Base Rate Borrowings which may be prepaid on any occasion
shall be $10,000,000 or an integral multiple of $1,000,000 in excess thereof or,
if less, the total amount of Base Rate Advances then outstanding for that
Borrower.

 

(b) Eurodollar Rate Committed Borrowings Prepayments. With respect to Eurodollar
Rate Committed Borrowings, such prepayment shall be made on at least 3 Business
Days’ prior written notice to the Agent not later than 11:00 a.m. (New York City
time), and if such notice is given the applicable Borrower shall prepay the
outstanding principal amount of the Committed Advances constituting part of the
same Committed Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid. The
minimum amount of Eurodollar Rate Committed Borrowings which may be prepaid on
any occasion shall be $10,000,000 or an integral multiple of $1,000,000 in
excess thereof or, if less, the total amount of Eurodollar Rate Committed
Advances then outstanding for that Borrower.

 

(c) Additional Prepayment Payments. The prepaying Borrower shall, on the date of
the prepayment of any Eurodollar Rate Committed Advances, pay to the Agent for
the account of each Lender interest accrued to such date of prepayment on the
principal amount prepaid plus, in the case only of a prepayment on any date
which is not the last day of an applicable Eurodollar Interest Period, any
amounts which may be required to compensate such Lender for any losses or
out-of-pocket costs or expenses (including any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds, but
excluding loss of anticipated profits) incurred by such Lender as a result of
such prepayment, provided that such Lender shall exercise reasonable efforts to
minimize any such losses, costs and expenses.

 

(d) Eurodollar Rate Committed Advance Prepayment Expense. If, due to the
acceleration of any of the Committed Advances pursuant to Section 6.2(b), an
assignment, repayment or prepayment under Section 2.19, 2.20 or 2.21 or
otherwise, any Lender receives payment of its portion of, or is subject to any
Conversion from, any Eurodollar Rate Committed Advance on any day other than the
last day of an Interest Period with respect to such Committed Advance, the
relevant Borrowers shall pay to the Agent for the account of such Lender any
amounts which may be payable to such Lender by such Borrower by reason of
payment on such day as provided in Section 2.12(c).

 

2.13 Increases in Costs.

 

(a) Costs from Law or Authorities. If, due to either

 

  (1) the introduction of, or any change (other than, in the case of Eurodollar
Rate Borrowings, a change by way of imposition or an increase of reserve
requirements described in Section 2.9) in, or new interpretation of, any law or
regulation effective at any time and from time to time on or after the date
hereof, or

 

  (2) the compliance with any guideline or the request from or by any central
bank or other governmental authority (whether or not having the force of law),

 

there is an increase in the cost incurred by a Lender in agreeing to make or
making, funding or maintaining any Eurodollar Rate Committed Advance or
Eurodollar Rate Bid Advance then or at any time thereafter outstanding
(excluding for purposes of this Section 2.13 any such increased

 

20



--------------------------------------------------------------------------------

costs resulting from (i) Taxes or Other Taxes (as to which Section 2.14 shall
govern) and (ii) changes in the basis of taxation of overall net income or
overall gross income by the United States or by the foreign jurisdiction or
state under the laws of which such Lender is organized or has its Applicable
Lending Office (or any political subdivision thereof), then TBC shall from time
to time, upon demand of such Lender (with a copy of such demand to the Agent),
pay to the Agent for the account of such Lender such amounts as are required to
compensate such Lender for such increased cost, provided that such Lender shall
exercise reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to minimize any such increased cost and provided
further that the Borrowers shall not be required to pay any such compensation
with respect to any period prior to the 90th day before the date of any such
demand, unless such introduction, change, compliance or request shall have
retroactive effect to a date prior to such 90th day. A certificate as to the
amount of such increase in cost, submitted to the relevant Borrowers and the
Agent by such Lender, shall be conclusive and binding for all purposes under
this Section 2.13(a), absent manifest error.

 

(b)

Increased Capital Requirements. If any Lender determines that compliance with
any law or regulation or any guidelines or request from any central bank or
other governmental authority (whether or not having the force of law) which is
enacted, adopted or issued at any time and from time to time after the date
hereof affects or would affect the amount of capital required or expected to be
maintained by such Lender (or any corporation controlling such Lender) and that
the amount of such capital is increased by or based upon the existence of such
Lender’s Commitment and other commitments of this type, then, upon demand by
such Lender (with a copy of such demand to the Agent), the Borrowers shall
immediately pay to the Agent for the account of such Lender, from time to time
as specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s Commitment, provided that such Lender shall exercise reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to minimize any such compensation payable by the Borrowers
hereunder and provided further that the Borrowers shall not be required to pay
any such compensation with respect to any period prior to the 90th day before
the date of any such demand, unless such introduction, change, compliance or
request shall have retroactive effect to a date prior to such 90th day. A
certificate as to such amounts submitted to the relevant Borrowers and the Agent
by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.

 

(c) Borrower Rights Upon Cost Increases. Upon receipt of notice from any Lender
claiming compensation pursuant to this Section 2.13 or Section 2.14 and as long
as no Default has occurred and is continuing, TBC shall have the right, on or
before the 30th day after the date of receipt of any such notice,

 

  (i) to arrange for one or more Lenders or other commercial banks to assume the
Commitment of such Lender; subject, however, to payment to the Agent by the
assignor or the assignee of a processing and recording fee of $3,500, in the
event the assuming lender is not a Lender; or

 

  (ii) to arrange for the Commitment of such Lender to be terminated and all
Committed Advances owed to such Lender to be prepaid;

 

and, in either case, subject to payment in full of all principal, accrued and
unpaid interest, fees and other amounts payable under this Agreement and then
owing to such Lender immediately prior to the assignment or termination of the
Commitment of such Lender.

 

21



--------------------------------------------------------------------------------

2.14 Taxes.

 

(a) Exclusion and Inclusion of Taxes. Any and all payments by each Borrower
hereunder or with respect to any Advances or under any Notes shall be made, in
accordance with Section 2.16, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Agent, taxes that are imposed on its overall net income
by the United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender or the Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes that are imposed on its overall net income ( and franchise taxes imposed
in lieu thereof) by the state or foreign jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or with respect to any Advances or
under any Notes, hereinafter referred to as “Taxes”). If any Borrower shall be
required by law to deduct any Taxes from or in respect to any sum payable
hereunder or with respect to any Advances or under any Note to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

(b) Payment of Other Taxes. In addition, each Borrower shall pay any present or
future stamp, documentary, excise, property or similar taxes, charges, or levies
that arise from any payment made hereunder or with respect to any Advances and
under any Notes or from the execution, delivery or registration of, performance
under, or otherwise with respect to, this Agreement or any Notes ( “Other
Taxes”).

 

(c) Indemnification as to Taxes. Each Borrower shall indemnify each Lender and
the Agent for and hold it harmless against the full amount of Taxes and Other
Taxes, and for the full amount of taxes of any kind imposed by any jurisdiction
on amounts payable under this Section 2.14, imposed on or paid by such Lender or
the Agent (as the case may be) and any liability ( including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.

 

(d) Evidence of or Exemption from Taxes. Within 30 days after the date of any
payment of Taxes, the Borrower which paid such Taxes shall furnish to the Agent,
at its address referred to in Section 8.2, the original or a certified copy of a
receipt evidencing such payment. In the case of any payment hereunder or with
respect to the Advances or under any Notes by or on behalf of any Borrower
through an account or branch outside the United States or by or on behalf of any
Borrower by a payor that is not a United States person, if the Borrower
determines that no taxes are payable in respect thereof, such Borrower shall
furnish, or shall cause such payor to furnish, to the Agent, at such address, an
opinion of counsel acceptable to the Agent stating that such payment is exempt
from Taxes. For purposes of this subsection (d) and subsection (e), the terms
“United States” and “United States person” have the meanings specified in
Section 7701 of the Internal Revenue Code.

 

(e)

Non-U.S. Lenders. Each Lender organized under the laws of a jurisdiction outside
the United States shall, on or prior to the date of its execution and delivery
of this Agreement (in the case of each Lender listed in Schedule I), and from
the date on which any other Lender becomes a party hereto (in the case of each
other Lender), and from time to time thereafter as requested in writing by TBC
(but only so long thereafter as such Lender remains lawfully able to do so),
provide each of the Agent and TBC with two original Internal Revenue Service
forms W-8BEN or W-8EC1, as

 

22



--------------------------------------------------------------------------------

 

appropriate, or any successor form prescribed by the Internal Revenue Service,
to establish that such Lender is not subject to, or is entitled to a reduced
rate of, United States withholding tax on payments pursuant to this Agreement or
with respect to any Advances or any Notes. If the forms provided by a Lender at
the time such Lender first becomes a party to this Agreement indicates a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes unless and until such Lender
provides the appropriate form certifying that a lower rate applies, whereupon
withholding tax at such lower rate only shall be considered excluded from Taxes
for periods governed by such form; provided, however, that, if at the date on
which a Lender becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection 2.14(a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection 2.14(e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8BEN or W-8EC1, that the Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the relevant Borrowers
and shall not be obligated to include in such form or document confidential
information.

 

(f) Lender Failure to Provide IRS Forms. For any period with respect to which
any Lender has failed to provide TBC with the appropriate form described in
subsection 2.14(e) (other than if such failure is due to a change in law
occurring after the date on which a form originally was required to be provided
or if such form otherwise is not required under subsection 2.14(e)), such Lender
shall not be entitled to indemnification under subsection (a) or (c) with
respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, TBC shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.

 

2.15 Illegality. If any Lender shall notify the Agent that either

 

  (a) there is any introduction of, or change in or in the interpretation of,
any law or regulation that in the opinion of counsel for such Lender in the
relevant jurisdiction makes it unlawful, or

 

  (b) any central bank or other governmental authority asserts that it is
unlawful

 

for such Lender to continue to fund or maintain any Eurodollar Rate Advances or
to perform its obligations hereunder with respect to Eurodollar Rate Advances
hereunder, then, upon the issuance of such opinion of counsel or such assertion
by a central bank or other governmental authority, the Agent shall give notice
of such opinion or assertion to the Borrowers (accompanied by such opinion, if
applicable). The Borrowers shall forthwith either

 

  (i) prepay in full all Eurodollar Rate Committed Advances and all Eurodollar
Rate Bid Advances made by such Lender, with accrued interest thereon or

 

  (ii) Convert each such Eurodollar Rate Committed Advance made by such Lender
into a Base Rate Advance.

 

Upon such prepayment or Conversion, the obligation of such Lender to make
Eurodollar Rate Committed Advances or Eurodollar Rate Bid Advances, or to
Convert Committed Advances into Eurodollar Rate Committed Advances, shall be
suspended until the Agent shall notify the Borrowers that the circumstances
causing such suspension no longer exists.

 

23



--------------------------------------------------------------------------------

2.16 Payments and Computations.

 

(a) Time and Distribution of Payments. The Borrowers shall make each payment
hereunder and with respect to any Advances or under any Notes, without
counterclaim or setoff, not later than 11:00 a.m. (New York City time) on the
day when due in U.S. dollars to the Agent at the Agent’s Account in same day
funds. The Agent shall promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or fees ratably (other than
amounts payable pursuant to Section 2.5, 2.9, 2.13, 2.14, 2.15 or 2.19) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. From and after the
effective date of an assignment pursuant to Section 2.20, the Agent shall make
all payments hereunder and with respect to any Advances or under any Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such assignment shall make all appropriate adjustments in such
payments for the periods prior to such effective date directly between
themselves.

 

(b) Computation of Interest and Fees. All computations of interest based on the
Base Rate and utilization fees shall be made by the Agent on the basis of a year
of 365 or 366 days, as the case may be. All computations of interest based on
the Eurodollar Rate or the Federal Funds Rate and of Facility Fees shall be made
by the Agent, and all computations of interest pursuant to Section 2.9 shall be
made by a Lender, on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Agent (or, in the case of Section 2.9, by a Lender) of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(c) Payment Due Dates. Whenever any payment hereunder or with respect to any
Advances or under any Notes shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fee, as the case may be, but not later than the
Termination Date or, if the Term Loan Conversion Option has been exercised, the
Maturity Date; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(d) Presumption of Borrower Payment. Unless the Agent receives notice from a
Borrower prior to the date on which any payment is due to any Lenders hereunder
that such Borrower will not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
such Lender on such due date an amount equal to the amount then due such Lender.
If and to the extent that such Borrower has not made such payment in full to the
Agent, each such Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

 

2.17

Sharing of Payments, Etc. If any Lender obtains any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the Committed Advances made by it (other than pursuant to Sections
2.9, 2.13, 2.14, 2.15 or 2.19), in excess of its ratable share of payments on
account of the Committed Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Committed
Advances made by them as shall be necessary to cause such purchasing Lender to
share the

 

24



--------------------------------------------------------------------------------

 

excess payment ratably with each of them, provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each other Lender shall be rescinded and each such
other Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrowers agree that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.17
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were a creditor of the Borrowers in the amount of such
participation.

 

2.18 Evidence of Debt.

 

(a) Lender Records; If Notes Required. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Committed Advance owing to such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Committed Advances. Each Borrower shall, upon notice by any Lender to such
Borrower (with a copy of such notice to the Agent) to the effect that a
Committed Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Committed
Advances owing to, or to be made by, such Lender, such Borrower shall promptly
execute and deliver to such Lender a Committed Note payable to the order of such
Lender in a principal amount up to the Commitment of such Lender.

 

(b) Record of Borrowings, Payables and Payments. The Register maintained by the
Agent pursuant to Section 2.20(d) shall include a control account, and a
subsidiary account for each Lender, in which accounts (taken together) shall be
recorded

 

  (i) the date and amount of each Borrowing made hereunder to each Borrower, the
Type of Advances constituting such Borrowing and, if appropriate, the Interest
Period applicable thereto,

 

  (ii) the terms of each assignment pursuant to Section 2.20,

 

  (iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder, and

 

  (iv) the amount of any sum received by the Agent from a Borrower hereunder and
each Lender’s share thereof.

 

(c) Evidence of Payment Obligations. Entries made in good faith by the Agent in
the Register pursuant to subsection (b) above, and by each Lender in its account
or accounts pursuant to subsection (a) above, shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from a Borrower to, in the case of the Register, each Lender and, in the
case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrowers under this Agreement.

 

25



--------------------------------------------------------------------------------

2.19 Alteration of Commitments and Addition of Lenders.

 

(a) Alter Lender Commitment. By a written agreement executed only by TBC, the
Agent and the affected Lender and any non-party lender involved,

 

  (i) the Commitment of such affected Lender may be increased to the amount set
forth in such agreement;

 

  (ii) such non-party lender may be added as a Lender with a Commitment as set
forth in such agreement, provided that such lender agrees to be bound by all the
terms and provisions of this Agreement; and

 

  (iii) the unused portion of the Commitment of such affected Lender may be
reduced or terminated and the Committed Advances owing to such Lender may be
prepaid in whole or in part, all as set forth in such agreement.

 

(b) Conditions to Alteration. The Agent may execute any such agreement without
the prior consent of any Lender other than the Lender affected, provided,
however, that if at the time the Agent proposes to execute such agreement either
(A) TBC’s long-term senior unsecured debt is rated by any two of S&P, Moody’s
and Fitch, lower than BBB+ by S&P, lower than Baa1 by Moody’s or lower than BBB+
by Fitch or (B) a Default has occurred and is continuing, then the Agent shall
not execute any such agreement unless it has first obtained the prior written
consent of the Majority Lenders, and provided further that the Agent shall not
execute any such agreement without the prior written consent of the Majority
Lenders if such agreement would increase the total of the Commitments to an
amount in excess of $1,000,000,000 or, pursuant to Section 2.19(c),
$2,000,000,000.

 

(c) Increase Total Commitment. The Company has the right, twice prior to the
initial Termination Date (and, if the Termination Date is extended pursuant to
Section 2.21, twice following such extension), to increase the total of the
Commitments through a Request for Alteration, in minimum increments of
$25,000,000, up to a maximum aggregate of Commitments of $2,000,000,000,
provided that, in addition to the requirements specified in Section 2.19(b), at
the time of and after giving effect to an increase, TBC’s long-term senior
unsecured non-credit-enhanced debt ratings from Moody’s and S&P are better than
or equal to Baa1 and BBB+, respectively. The Company may offer the increases to

 

  (i) the Lenders, and each Lender shall have the right, but no obligation, to
increase its Commitment, by giving notice thereof to the Agent, to all or a
portion of the proposed increase (the “Proposed Increased Commitment”),
allocations to be at the sole discretion of the Company, and

 

  (ii) third party financial institutions reasonably acceptable to the Agent and
the Company, provided that the minimum commitment of each such institution
equals or exceeds $25,000,000.

 

(d)

Request for Alteration. The Agent shall give each Lender prompt notice of any
such agreement becoming effective. All requests for Lender consent under the
provisions of this Section 2.19 shall specify the date upon which any such
increase, addition, reduction, termination, or prepayment shall become effective
(the “Effective Date”) and shall be made by means of a Request for Alteration
substantially in the form as set forth in Exhibit C. On the Effective Date on
which the Commitment of any Lender is increased, decreased, terminated or
created or on which prepayment is made, all as described in such Request for
Alteration, the Borrowers or such Lender, as the case may be, shall make
available to the Agent not later than 12:30 p.m. (New York City time) on such
date, in same day funds, the amount, if any, which may be required (and the
Agent shall distribute such funds received by it to the Borrowers or to such
Lenders, as the

 

26



--------------------------------------------------------------------------------

 

case may be) so that at the close of business on such date the sum of the
Committed Advances of each Lender then outstanding shall be in the same
proportion to the total of the Committed Advances of all the Lenders then
outstanding as the Commitment of such Lender is to the total of the Commitments.
The Agent shall give each Lender notice of the amount to be made available by,
or to be distributed to, such Lender at least 3 Business Days before such
payment is made.

 

2.20 Assignments; Sales of Participations and Other Interests in Advances.

 

(a) Assignment of Lender Obligations. From time to time each Lender may, with
the prior written consent of TBC (so long as no Event of Default has occurred
and is continuing) and subject to the qualifications set forth below, assign to
one or more Lenders or an Eligible Assignee all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Committed Advances owing to it and the Committed
Note, if any, held by it) and will, at any time, if arranged by the Company
pursuant to clause (i)(A) below upon at least 30 days’ notice to such Lender and
the Agent, assign to one or more Eligible Assignees all of its rights and
obligations under this Agreement (including without limitation, all of its
Commitment, the Committed Advances owing to it and the Committed Note, if any,
held by it); subject to the following:

 

  (i) If such Lender notifies TBC and the Agent of its intent to request the
consent of TBC to an assignment, TBC shall have the right, for 30 days after
receipt of such notice and so long as no Event of Default has occurred and is
continuing, in its sole discretion either (A) to arrange for one or more
Eligible Assignees to accept such assignment (a “Required Assignment”) or (B) to
arrange for the rights and obligations of such Lender (including, without
limitation, such Lender’s Commitment), and the total Commitments, to be reduced
by an amount equal to the amount of such Lender’s Commitment proposed to be
assigned and, in connection with such reduction, to prepay that portion of the
Committed Advances owing to such Lender which it proposes to assign;

 

  (ii) If TBC fails to notify such Lender within 30 days of TBC’s receipt of
such Lender’s request for consent to assignment, the Borrowers shall be deemed
to consent to the proposed assignment;

 

  (iii) Any such assignment shall not require any Borrower to file a
registration statement with the Securities and Exchange Commission or apply to
qualify the interests in the Committed Advances under the blue sky laws of any
state and the assigning Lender shall otherwise comply with all federal and state
securities laws applicable to such assignment;

 

  (iv) Unless TBC consents, the amount of the Commitment of the assigning Lender
being assigned pursuant to any such assignment (determined as of the date of the
assignment) shall either (A) equal 50% of all such rights and obligations (or
100% in the case of a Required Assignment) or (B) not be less than $10,000,000
or an integral multiple of $1,000,000 in excess thereof;

 

  (v) Unless either (x) TBC consents or (y) an Event of Default has occurred and
is continuing, the aggregate amount of the Commitment assigned pursuant to all
such assignments of such Lender (after giving effect to such assignment) shall
in no event exceed 50% (except in the case of a Required Assignment) of all such
Lender’s Commitment (as set forth in Schedule I, in the case of each Lender that
is a party hereto as of November 17, 2006, or as set forth in the Register as
the aggregate Commitment assigned to such Lender pursuant to one or more
assignments, in the case of any assignee); and

 

27



--------------------------------------------------------------------------------

  (vi) No Lender shall be obligated to make a Required Assignment unless such
Lender has received payments in an aggregate amount at least equal to the
outstanding principal amount of all Committed Advances being assigned, together
with accrued interest thereon to the date of payment of such principal amount
and all other amounts payable to such Lender under this Agreement (including
without limitation Section 2.12(c), provided that such Lender shall receive its
pro rata share of the Facility Fee on the next date on which the Facility Fee is
payable).

 

(b) Effect of Lender Assignment. From and after the effective date of any
assignment pursuant to Section 2.20(a), (i) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such assignment, it shall have the rights and
obligations of a Lender hereunder and (ii) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such assignment, relinquish its rights (other than its rights under
Section 2.13, 2.14, 2.19 or 8.3 to the extent any claim thereunder relates to an
event arising prior to such assignment) and be released from its obligations
under this Agreement (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

 

(c) Security Interest; Assignment to Lender Affiliate. Notwithstanding any other
provision in this Agreement, any Lender may, upon prior or contemporaneous
notice to TBC and the Agent, at any time (i) create a security interest in all
or any portion of its rights under this Agreement (including without limitation,
the Advances owing to it and the Notes held by it, if any) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System, and (ii) assign all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Committed Advances owing to it and the Committed
Note held by it, if any) to an Affiliate of such Lender unless the result of
such an assignment would be to increase the cost to any Borrowers of requesting,
borrowing, continuing, maintaining, paying or converting any Advances.

 

(d) Agent’s Register. The Agent shall maintain at its address referred to in
Section 8.2 a copy of each assignment delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Committed Advances of each Borrower
owing to, each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Agent and the Lenders may treat each entity whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice. Upon receipt by the Agent from the assigning Lender of an assignment in
form and substance satisfactory to the Agent executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, together with evidence
of each Committed Advance subject to such assignment, and a processing and
recording fee of $3,500 (payable by either the assignor or the assignee), the
Agent shall, if such assignment is a Required Assignment or has been consented
to by TBC to the extent required by Section 2.20(a) or has been effected
pursuant to Section 2.21(c), (i) accept such assignment, (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to TBC.

 

(e) Lender Sale of Participations. Each Lender may sell participations in all or
a portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and the
Notes held by it, if any) to one or more Affiliates of such Lender or to one or
more other commercial banks; provided, however, that

 

28



--------------------------------------------------------------------------------

  (i) any such participation shall not require any Borrowers to file a
registration statement with the Securities and Exchange Commission or apply to
qualify any interests in the Advances or any Notes under the blue sky laws of
any state and the Lender selling or granting such participation shall otherwise
comply with all federal and state securities laws applicable to such
transaction,

 

  (ii) no purchaser of such a participation shall be considered to be a “Lender”
for any purpose under the Agreement,

 

  (iii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrowers) shall remain unchanged,

 

  (iv) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

 

  (v) such Lender shall remain the holder of any Notes issued with respect to
its Advances for all purposes of this Agreement,

 

  (vi) the Borrowers, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and

 

  (vii) no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of this Agreement or any Note,
or any consent to any departure by any Borrower therefrom, except to the extent
that such amendment, waiver or consent would reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, or postpone any date fixed for
any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation.

 

(f) Confidential Borrower Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 2.20, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrowers furnished to such
Lender by or on behalf of the Borrowers; provided, however, that, prior to any
such disclosure of Confidential Information, such Lender shall obtain the
written consent of the Borrowers, and the assignee or participant or proposed
assignee or participant shall agree to preserve the confidentiality of any such
Confidential Information received by it from such Lender except as disclosure
may be required or appropriate to governmental authorities, pursuant to legal
process, or by law or governmental regulation or authority.

 

2.21 Extension of Termination Date.

 

(a)

Extension Request. TBC may, on behalf of itself and the Subsidiary Borrowers, by
written notice to the Agent in the form of Exhibit E (each such notice being an
“Extension Request”) given no earlier than 60 days and no later than 45 days
prior to the then applicable Termination Date, request that the then applicable
Termination Date be extended to a date 364 days after the then applicable
Termination Date; provided, however, that TBC shall not have exercised the Term
Loan Conversion Option for Committed Advances outstanding on such Termination
Date prior to such time. Such extension shall be effective with respect to each
Lender which, by a written notice in the form of Exhibit F (a “Continuation
Notice”) to TBC and the Agent given no earlier than 45 days and no later than 28
days prior to the then applicable Termination Date, consents, in its sole
discretion, to such extension (each Lender giving a Continuation Notice being
referred to

 

29



--------------------------------------------------------------------------------

 

sometimes as a “Continuing Lender” and each Lender other than a Continuing
Lender being a “Non-Extending Lender”), provided, however, that such extension
shall be effective only if the aggregate Commitments of the Continuing Lenders,
together with the Commitments of the Replacement Lenders, are not less than 51%
of the aggregate Commitments of the Lenders on the date of the Extension
Request. No Lender shall have any obligation to consent to any such extension of
the Termination Date. The Agent shall notify each Lender of the receipt of an
Extension Request within three (3) Business Days after receipt thereof. The
Agent shall notify the Company and the Lenders no later than 15 days prior to
the then applicable Termination Date whether the Agent has received Continuation
Notices from Lenders holding at least 51% of the aggregate Commitments on the
date of the Extension Request.

 

(b) Non-Extending Lenders. The Commitment of each Non-Extending Lender shall
terminate at the close of business on the Termination Date in effect prior to
the delivery of such Extension Request without giving any effect to such
proposed extension, and on such Termination Date TBC shall take one of the
following three actions:

 

  (i) Replace the Non-Extending Lenders pursuant to Section 2.21(c); or

 

  (ii) Pay or cause to be paid to the Agent, for the account of the
Non-Extending Lenders, an amount equal to the Non-Extending Lenders’ Committed
Advances, together with accrued but unpaid interest and fees thereon and all
other amounts then payable hereunder to the Non-Extending Lenders; or

 

  (iii) By giving notice to the Agent no later than three days prior to the
Termination Date in effect prior to the delivery of such Extension Request,
elect not to extend the Termination Date beyond the then applicable Termination
Date, and in this event the Borrowers may in their sole discretion repay any
amount of the Committed Advances then outstanding or exercise the Term Loan
Conversion Option with respect to the Committed Advances outstanding on the
Termination Date in accordance with Section 2.3.

 

(c) Replacement Lenders. A Non-Extending Lender shall be obligated, at the
request of TBC, to assign at any time prior to the close of business on the
Termination Date applicable to such Non-Extending Lender all of its rights
(other than rights that would survive the termination of the Agreement pursuant
to Section 8.3) and obligations hereunder to one or more Lenders or other
commercial banks nominated by TBC and willing to become Lenders in place of such
Non-Extending Lender (the “Replacement Lenders”). In order to qualify as a
Replacement Lender, a Lender or lender must satisfy all of the requirements of
this Agreement (including without limitation the terms of Section 2.20 relating
to Required Assignments). Such obligation of each Non-Extending Lenders is
subject to such Non-Extending Lender’s receiving (i) payment in full from the
Replacement Lenders of the principal amount of all Advances owing to such
Non-Extending Lender immediately prior to an assignment to the Replacement
Lenders and (ii) payment in full from the relevant Borrowers of all accrued
interest and fees and other amounts payable hereunder and then owing to such
Non-Extending Lender immediately prior to the assignment to the Replacement
Lenders. Upon such assignment, the Non-Extending Lender shall no longer be a
Lender, such Replacement Lender shall become a Continuing Lender, and the Agent
shall make appropriate entries in the Register to reflect the foregoing.

 

2.22 Subsidiary Borrowers.

 

(a)

Subsidiary Borrower Designation. TBC may at any time, and from time to time, by
delivery to the Agent of a Borrower Subsidiary Letter substantially in the form
of Exhibit D, duly executed by TBC and the respective Subsidiary, designate such
Subsidiary as a “Subsidiary Borrower” for purposes of this Agreement, and such
Subsidiary shall thereupon become a “Subsidiary

 

30



--------------------------------------------------------------------------------

 

Borrower” for purposes of this Agreement and, as such, shall have all of the
rights and obligations of a Borrower hereunder; provided that any designation of
a Subsidiary that is organized under the laws of a jurisdiction outside of the
United States of America shall be made only upon 30 days prior notice to the
Agent. The Agent shall promptly notify each Lender of each such designation by
TBC and the identity of the designated Subsidiary. As soon as possible and in
any event within 10 Business Days after notice of the designation of a
Subsidiary Borrower that is organized under the laws of a jurisdiction outside
of the United States of America, any Lender that may not legally lend to such
Subsidiary Borrower (a “Protesting Lender”) shall so notify TBC and the Agent in
writing. With respect to each Protesting Lender, TBC shall, effective on or
before the date that such Subsidiary Borrower shall have the right to borrow
hereunder, either:

 

  (i) arrange for one or more Lenders or other commercial banks to assume the
Commitment of such Protesting Lender; subject, however, to payment to the Agent
by the assignor or the assignee of a processing and recording fee of $3,500, in
the event the assuming lender is not a Lender; or

 

  (ii) arrange for the Commitment of such Protesting Lender to be terminated and
all Committed Advances owed to such Lender to be prepaid;

 

subject, in either case, to payment in full of all principal, accrued and unpaid
interest, fees, commissions and other amounts payable under this Agreement and
then owing to such Lender immediately prior to the assignment or termination of
the Commitment of such Lender.

 

(b) TBC Consent to Subsidiary Borrower Borrowings and Notices. No Advances shall
be made to a Subsidiary Borrower, and no Conversion of any Advances at the
request of a Subsidiary Borrower shall be effective, without, in each and every
instance, the prior consent of TBC, in its sole discretion, which shall be
evidenced by the countersignature of TBC to the relevant Notice of Borrowing or
notice of Conversion. In addition, no notices which are to be delivered by a
Borrower hereunder shall be effective, with respect to any Subsidiary Borrower,
unless the notice is countersigned by TBC.

 

(c) Subsidiary Borrower Termination Event. The occurrence of any of the
following events with respect to any Subsidiary Borrower shall constitute a
“Subsidiary Borrower Termination Event” with respect to such Subsidiary
Borrower:

 

  (i) such Subsidiary Borrower ceases to be a Subsidiary;

 

  (ii) such Subsidiary Borrower is liquidated or dissolved;

 

  (iii) such Subsidiary Borrower fails to preserve and maintain its existence;

 

  (iv) such Subsidiary Borrower merges or consolidates with or into another
Person, or conveys, transfers, leases, or otherwise disposes of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person (except that a
Subsidiary Borrower may merge into or dispose of assets to another Borrower);

 

  (v) any of the “Events of Default” described in Section 6.1(a) through
(f) occurs to or with respect to such Subsidiary Borrower as if such Subsidiary
Borrower were “TBC”; or

 

  (vi) the Guaranty with respect to such Subsidiary Borrower ceases, for any
reason, to be valid and binding on TBC or TBC so states in writing.

 

31



--------------------------------------------------------------------------------

(d) Terminated Subsidiary Borrower. Upon the occurrence of a Subsidiary Borrower
Termination Event with respect to any Subsidiary Borrower, such Subsidiary
Borrower (a “Terminated Subsidiary Borrower”) shall cease to be a Borrower for
purposes of this Agreement and shall no longer be entitled to request or borrow
Advances hereunder. All outstanding Advances of a Terminated Subsidiary Borrower
shall be automatically due and payable as of the date on which the Subsidiary
Borrower Termination Event of such Terminated Subsidiary Borrower occurred,
together with accrued interest thereon and any other amounts then due and
payable by that Borrower hereunder, unless, in the case of a Subsidiary Borrower
Termination Event described in paragraph (iv) of Section 2.22(c), the other
Person party to the transaction is a Borrower and such other Borrower has
assumed in writing all of the outstanding Advances and other obligations under
this Agreement and under the Notes, if any, of the Terminated Subsidiary
Borrower.

 

(e) TBC as Subsidiary Borrowers’ Agent. Each of the Subsidiary Borrowers hereby
appoints and authorizes TBC to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to TBC by the terms
hereof, together with such powers as are reasonably incidental thereto.

 

(f) Subsidiaries’ Several Liabilities. Notwithstanding anything in this
Agreement to the contrary, each of the Subsidiary Borrowers shall be severally
liable for the liabilities and obligations of such Subsidiary Borrower under
this Agreement and its Borrowings, and Notes, if any. No Subsidiary Borrower
shall be liable for the obligations of any other Borrower under this Agreement
or any Borrowings of any other Borrower or any other Borrower’s Notes, if any.
Each Subsidiary Borrower shall be severally liable for all payments of the
principal of and interest on Advances to such Subsidiary Borrower, and any other
amounts due hereunder that are specifically allocable to such Subsidiary
Borrower or the Advances to such Subsidiary Borrower. With respect to any
amounts due hereunder, including fees, that are not specifically allocable to a
particular Borrower, each Borrower shall be liable for such amount pro rata in
the same proportion as such Borrower’s outstanding Advances bear to the total of
then-outstanding Advances to all Borrowers.

 

ARTICLE 3

 

Representations and Warranties

 

3.1 Representations and Warranties by the Borrowers. Each of the Borrowers
represents and warrants as follows:

 

(a) Corporate Standing. TBC is a duly organized corporation existing in good
standing under the laws of the State of Delaware. Each Subsidiary Borrower is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and each of TBC and each Subsidiary Borrower
is qualified to do business in every jurisdiction where such qualification is
required, except where the failure to so qualify would not have a material
adverse effect on the financial condition of TBC and the Subsidiary Borrowers as
a whole.

 

(b) Corporate Powers; Governmental Approvals. The execution and delivery and the
performance of the terms of this Agreement are, and the execution and delivery
and the performance of the terms of any Notes and of each Guaranty will be,
within the corporate powers of each Borrower party thereto, have been or will
have been (as appropriate) duly authorized by all necessary corporate action,
have, or will have, received (as appropriate) all necessary governmental
approval, if any (which approval, if any, remains in full force and effect), and
do not contravene any provision of the Certificate of Incorporation or By-Laws
of any Borrower party thereto, or do not contravene any law or any contractual
restriction binding on any Borrower party thereto, except where such
contravention would not have a material adverse effect on the financial
condition of TBC and its Subsidiaries, taken as a whole.

 

32



--------------------------------------------------------------------------------

(c) Enforceability. This Agreement and the Notes, if any, when duly executed and
delivered by each Borrower party thereto, will constitute legal, valid and
binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, and each Guaranty, when duly executed
and delivered by TBC, will constitute a legal, valid and binding obligation of
TBC, enforceable against TBC in accordance with its terms, subject to general
equitable principles and except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general application relating to creditors’ rights.

 

(d) No Material Pending or Threatened Actions. In TBC’s opinion, there are no
pending or threatened actions or proceedings before any court or administrative
agency (i) other than as disclosed in TBC’s filings with the Securities and
Exchange Commission, that are reasonably likely to have a material adverse
affect on the financial condition or operations of the Company which is likely
to materially impair the ability of the Company to repay the Advances or
(ii) which would affect the legality, validity or enforceability of this
Agreement or the Advances.

 

(e) Consolidated Statements. The Consolidated statement of financial position as
of December 31, 2005 and the related Consolidated statement of earnings and
retained earnings for the year then ended (copies of which have been furnished
to each Lender) correctly set forth the Consolidated financial condition of TBC
and its Subsidiaries as of such date and the result of the Consolidated
operations for such year. The Consolidated statement of financial position as of
September 30, 2006 and the related Consolidated statement of earnings and
retained earnings for the nine month period then ended (copies of which have
been furnished to each Lender) correctly set forth, subject to year-end audit
adjustments, the Consolidated financial condition of TBC and its Subsidiaries as
of such date and the result of the Consolidated operations for such nine month
period.

 

(f) Regulation U. No Borrower is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System, and
no proceeds of any Advance will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock. Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of any Borrower only or of each
Borrower and its subsidiaries on a Consolidated basis) subject to the provisions
of Section 4.2(a) or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of a Lender
relating to Debt within the scope of Section 6.1(d) will be margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System).

 

(g) Investment Company Act. No Borrower is an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended. Neither the making of any Advances, nor the application of the
proceeds or repayment thereof by any Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.

 

(h) No Material Adverse Change. Except as disclosed in filings with the
Securities and Exchange Commission prior to the date hereof, there has been no
material adverse change in the Company’s financial condition or results of
operations since December 31, 2005 that is likely to impair the ability of the
Company to repay the Advances.

 

33



--------------------------------------------------------------------------------

ARTICLE 4

 

Covenants of TBC

 

4.1 Affirmative Covenants of TBC. From the date of this Agreement and so long as
any amount is payable by a Borrower to any Lender hereunder or any Commitment is
outstanding, TBC will:

 

(a) Periodic Reports. Furnish to the Lenders:

 

  (1) within 60 days after the close of each of the first three quarters of each
of TBC’s fiscal years, a Consolidated statement of financial position of TBC and
the Subsidiaries as of the end of such quarter and a Consolidated comparative
statement of earnings and retained earnings of TBC and the Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, each certified by an authorized officer of TBC,

 

  (2) within 120 days after the close of each of TBC’s fiscal years, and with
respect to any quarter thereof, if requested in writing by the Majority Lenders
(with a copy to the Agent), within 60 days after the later of (x) the close of
any of the first three quarters thereof subject of such request and (y) such
request, a statement certified by an authorized officer of TBC showing in detail
the computations required by the provisions of Sections 4.2(a) and 4.2(b), based
on the figures which appear on the books of account of TBC and the Subsidiaries
at the close of such quarters,

 

  (3) within 120 days after the close of each of TBC’s fiscal years, a copy of
the annual audit report of TBC, certified by independent public accountants of
nationally recognized standing, together with financial statements consisting of
a Consolidated statement of financial position of TBC and the Subsidiaries as of
the end of such fiscal year and a Consolidated statement of earnings and
retained earnings of TBC and the Subsidiaries for such fiscal year,

 

  (4) within 120 days after the close of each of TBC’s fiscal years, a statement
certified by the independent public accountants who shall have prepared the
corresponding audit report furnished to the Lenders pursuant to the provisions
of clause (3) of this subsection (a), to the effect that, in the course of
preparing such audit report, such accountants had obtained no knowledge, except
as specifically stated, that TBC had been in violation of the provisions of any
one of Sections 4.2(a), 4.2(b), 4.2(c) and 4.2(d), at any time during such
fiscal year,

 

  (5) promptly upon their becoming available, all financial statements, reports
and proxy statements which TBC sends to its stockholders,

 

  (6) promptly upon their becoming available, all regular and periodic financial
reports which TBC or any Subsidiary files with the Securities and Exchange
Commission or any national securities exchange,

 

  (7) within 3 Business Days after the discovery of the occurrence of any event
which constitutes a Default, notice of such occurrence together with a detailed
statement by a responsible officer of TBC of the steps being taken by TBC or the
appropriate Subsidiary to cure the effect of such event, and

 

  (8) such other information respecting the financial condition and operations
of TBC or the Subsidiaries as the Agent may from time to time reasonably
request.

 

34



--------------------------------------------------------------------------------

TBC shall be deemed to have furnished the information specified in clauses (1),
(3), (5) and (6) above on the date that such information is posted at the
Company’s website on the Internet at www.boeing.com, at www.sec.gov or at such
other website as notified to the Agent and the Lenders.

 

(b) Payment of Taxes, Etc. Duly pay and discharge, and cause each Subsidiary
duly to pay and discharge, all material taxes, assessments and governmental
charges upon it or against its properties prior to a date which is 5 Business
Days after the date on which penalties are attached thereto, except and to the
extent only that the same shall be contested in good faith and by appropriate
proceedings by TBC or the appropriate Subsidiary.

 

(c) Insurance. Maintain, and cause each Subsidiary to maintain, with financially
sound and reputable insurance companies or associations, insurance of the kinds,
covering the risks and in the relative proportionate amounts usually carried by
companies engaged in businesses similar to that of TBC or such Subsidiary,
except, to the extent consistent with good business practices, such insurance
may be provided by TBC through its program of self insurance.

 

(d) Corporate Existence. Preserve and maintain its corporate existence.

 

(e) Material Compliance With Laws. Comply, and cause each Subsidiary to comply,
in all material respects with all applicable laws (including ERISA and
applicable environmental laws), except to the extent that failure to so comply
would not have a material adverse effect on the financial condition or
operations of the Company.

 

4.2 General Negative Covenants of TBC. From the date of this Agreement and so
long as any amount shall be payable by TBC or any other Borrower to any Lender
hereunder or any Commitment shall be outstanding, TBC will not:

 

(a) Mortgages, Liens, Etc. Create, incur, assume or suffer to exist any
mortgage, pledge, lien, security interest or other charge or encumbrance
(including the lien or retained security title of a conditional vendor) upon or
with respect to any of its Property, Plant and Equipment, or upon or with
respect to the Property, Plant and Equipment of any Subsidiary, or assign or
otherwise convey, or permit any Subsidiary to assign or otherwise convey, any
right to receive income from or with respect to its Property, Plant and
Equipment, except

 

  (1) liens in connection with workmen’s compensation, unemployment insurance or
other social security obligations;

 

  (2) liens securing the performance of bids, tenders, contracts (other than for
the repayment of borrowed money), leases, statutory obligations, surety and
appeal bonds, liens to secure progress or partial payments made to TBC or such
Subsidiary and other liens of like nature made in the ordinary course of
business;

 

  (3) mechanics’, workmen’s, materialmen’s or other like liens arising in the
ordinary course of business in respect of obligations which are not due or which
are being contested in good faith;

 

  (4) liens for taxes not yet due or being contested in good faith and by
appropriate proceedings by TBC or the affected Subsidiary;

 

  (5) liens which arise in connection with the leasing of equipment in the
ordinary course of business;

 

35



--------------------------------------------------------------------------------

  (6) liens on Property, Plant and Equipment owned by TBC or any Subsidiary of
TBC existing on September 30, 2006;

 

  (7) liens on assets of a Person existing at the time such Person is merged
into or consolidated with TBC or a Subsidiary of TBC or at the time of purchase,
lease, or acquisition of the property or Voting Stock of such Person as an
entirety or substantially as an entirety by TBC or a Subsidiary of TBC, whether
or not any Debt secured by such liens is assumed by TBC or such Subsidiary,
provided that such liens are not created in anticipation of such purchase,
lease, acquisition or merger;

 

  (8) liens securing Debt of a Subsidiary of TBC owing to TBC or to another
Subsidiary;

 

  (9) liens on assets existing at the time of acquisition of such property by
TBC or a Subsidiary of TBC or purchase money liens to secure the payment of all
or part of the purchase price of property upon acquisition of such assets by TBC
or such Subsidiary or to secure any Debt incurred or guaranteed by TBC or a
Subsidiary prior to, at the time of, or within one year after the later of the
acquisition, completion or construction (including any improvements on existing
property), or commencement of full operation, of such property, which Debt is
incurred or guaranteed solely for the purpose of financing all or any part of
the purchase price thereof or construction or improvements thereon; provided,
however, that in the case of any such acquisition, construction or improvement,
the lien shall not apply to any property theretofore owned by TBC or such
Subsidiary other than, in the case of such construction or improvement, any
theretofore unimproved real property on which the property so constructed or the
improvement made is located;

 

  (10) liens securing obligations of TBC or a Subsidiary incurred in conjunction
with industrial revenue bonds or other instruments utilized in connection with
incentive structures for tax purposes issued for the benefit of TBC or a
Subsidiary in connection with any Property, Plant and Equipment used by TBC or a
Subsidiary;

 

  (11) any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any lien referred to in the foregoing;
provided, however, that the principal amount of Debt secured thereby shall not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement and that such extension, renewal or replacement shall be
limited to all or any part of the property that secured the lien so extended,
renewed or replaced (plus improvements and construction on such property); and

 

  (12) other liens, charges and encumbrances, so long as the aggregate amount of
the Consolidated Debt for which all such liens, charges and encumbrances serve
as security does not exceed 15% of Consolidated Net Tangible Assets.

 

(b) Consolidated Debt. Permit Consolidated Debt (subject to Section 4.3) to be
at any time more than 60% of Total Capital, where “Total Capital” means the sum
of shareholders’ equity and Consolidated Debt, provided that any accumulated
other comprehensive income and loss will be excluded.

 

(c) Payment in Violation of an Agreement. Make any payment, or permit any
Subsidiary to make any payment, of principal or interest, on any Debt which
payment would constitute a violation of the terms of this Agreement or of the
terms of any indenture or agreement binding on such corporation or to which such
corporation is a party except, in the case of any payment made by a Subsidiary,
to the extent such payment is not likely to impair the ability of TBC to repay
the Advances.

 

36



--------------------------------------------------------------------------------

(d) Merger or Consolidation. Merge or consolidate with or into, or convey,
transfer, lease, or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any Person except that TBC may merge or
consolidate with any Person so long as TBC is the surviving corporation and no
Default has occurred and is continuing or would result therefrom, and except
that any direct or indirect Subsidiary of TBC may merge or consolidate with or
into, or dispose of assets to, TBC or any other direct or indirect Subsidiary of
TBC, provided, in each case, that no Event of Default has occurred and is
continuing at the time of such proposed transaction or would result therefrom.

 

4.3 Financial Statement Terms. For purposes of Section 4.2(b), (a) all
accounting terms shall exclude amounts attributable to Boeing Capital Services
Corporation and its Subsidiaries and Boeing Financial Corporation, a Delaware
corporation; and (b) Total Capital shall exclude the effects of (i) any
merger-related accounting adjustments which are attributable to the merger with
or acquisition of McDonnell Douglas Corporation by TBC and (ii) any repurchase
by TBC of its common stock.

 

4.4 Waivers of Covenants. The departure by TBC or any Subsidiary from the
requirements of any of the provisions of this Article 4 shall be permitted only
if such departure has been consented to in advance in a writing signed by the
Majority Lenders, and such writing shall be effective as a consent only to the
specific departure described in such writing. Such departure by TBC or any
Subsidiary when properly consented to by the Majority Lenders shall not
constitute an Event of Default under Section 6.1(c).

 

ARTICLE 5

 

Conditions Precedent to Borrowings

 

5.1 Conditions Precedent to the Initial Borrowing of TBC. The obligation of each
Lender to make its initial Advance to TBC is subject to receipt by the Agent on
or before the day of the initial Borrowing of all of the following, each dated
as of the day hereof, in form and substance satisfactory to the Agent and its
counsel:

 

  (a) Documentation. Copies of all documents, certified by an officer of TBC,
evidencing necessary corporate action by TBC and governmental approvals, if any,
with respect to this Agreement, to the Notes, if any, and to Guaranties to be
delivered by TBC pursuant to Section 5.4(e);

 

  (b) Officer’s Certificate. A certificate of the Secretary or an Assistant
Secretary of TBC which certifies the names of the officers of TBC authorized to
sign the Notes, if any, and the other documents to be delivered hereunder,
together with true specimen signatures of such officers and facsimile signatures
of officers authorized to sign by facsimile signature (on which certificate each
Lender may conclusively rely until it receives a further certificate of the
Secretary or an Assistant Secretary of TBC canceling or amending the prior
certificate and submitting specimen signatures of the officers named in such
further certificate);

 

  (c) Opinion of Company Counsel. A favorable opinion of in-house counsel for
TBC substantially in the form of Exhibit G and as to such other matters as the
Agent may reasonably request, which opinion TBC hereby expressly instructs such
counsel to prepare and deliver;

 

  (d) Opinion of Agent’s Counsel. A favorable opinion of Shearman & Sterling
LLP, counsel for the Agent, substantially in the form of Exhibit H;

 

37



--------------------------------------------------------------------------------

  (e) Termination of 2005 Credit Agreement. TBC shall have terminated in whole
the commitments of the banks parties to the 2005 Credit Agreement; and

 

  (f) Satisfaction of 2005 Credit Agreement Obligations. TBC and its
Subsidiaries shall have satisfied all of their respective obligations under the
2005 Credit Agreement including, without limitation, the payment of all fees
under such agreement.

 

5.2 Conditions Precedent to Each Committed Borrowing of TBC. The obligation of
each Lender to make a Committed Advance on the occasion of each Committed
Borrowing (including the initial Borrowing) is subject to the further conditions
precedent that on the date of the request for a Committed Borrowing and on the
date of such Borrowing, the following statements shall be true, and both the
giving of the applicable Notice of Committed Borrowing and the acceptance by TBC
of the proceeds of such Committed Borrowing shall be a representation by TBC
that:

 

  (a) the representations and warranties contained in subsections (a) through
(g) of Section 3.1 are true and accurate on and as of each such date as though
made on and as of each such date (except to the extent that such representations
and warranties relate solely to an earlier date); and

 

  (b) as of each such date no event has occurred and is continuing, or would
result from the proposed Committed Borrowing, which constitutes a Default.

 

5.3 Conditions Precedent to Each Bid Borrowing of TBC. The obligation of any
Lender to make a Bid Advance on the occasion of a Bid Borrowing (including the
initial Borrowing) is subject to the further conditions precedent that:

 

  (a) Notice of Bid Borrowing. The Agent shall have received the written
confirmatory Notice of Bid Borrowing with respect thereto;

 

  (b) Bid Notes. On or before the date of such Bid Borrowing, but prior to such
Bid Borrowing, the Agent shall have received a Bid Note payable to the order of
such Lender for each of the one or more Bid Advances to be made by such Lender
as part of such Bid Borrowing, in a principal amount equal to the principal
amount of the Bid Advance to be evidenced thereby and otherwise on such terms as
were agreed to for such Bid Advance in accordance with Section 2.5;

 

  (c) Periodic Reports. Each Lender intending to make a Bid Advance shall have
received the statements provided (or deemed provided) by TBC pursuant to
Section 4.1(a)(1), (2) and (3); and

 

  (d) Representations. On the date of such request and the date of such
Borrowing, the following statements shall be true, and each of the giving of the
applicable Notice of Borrowing and the acceptance by TBC of the proceeds of such
Bid Borrowing shall be a representation by TBC that:

 

  (i) the representations and warranties contained in subsections (a) through
(g) of Section 3.1 are true and accurate on and as of each such date as though
made on and as of each such date (except to the extent that such representations
and warranties relate solely to an earlier date); and

 

  (ii) as of each such date no event has occurred and is continuing, or would
result from the proposed Bid Borrowing, which constitutes a Default.

 

38



--------------------------------------------------------------------------------

5.4 Conditions Precedent to the Initial Borrowing of a Subsidiary Borrower. The
obligation of each Lender to make its initial Advance to any particular
Subsidiary Borrower is subject to the receipt by the Agent, on or before the day
of the initial Borrowing by such Subsidiary Borrower, of all of the following,
each dated on or prior to the day of the initial Borrowing, in form and
substance satisfactory to the Agent and its counsel:

 

  (a) Borrower Subsidiary Letter. A Borrower Subsidiary Letter, substantially in
the form of Exhibit D, executed by such Subsidiary Borrower and TBC;

 

  (b) Documentation. Copies of all documents, certified by an officer of the
Subsidiary Borrower, evidencing necessary corporate action by the Subsidiary
Borrower and governmental approvals, if any, with respect to this Agreement and
any Notes;

 

  (c) Officer’s Certificate. A certificate of the Secretary or an Assistant
Secretary of TBC or the Subsidiary Borrower which certifies the names of the
officers of the Subsidiary Borrower authorized to sign the Notes and the other
documents to be delivered hereunder, together with true specimen signatures of
such officers and facsimile signatures of officers authorized to sign by
facsimile signature (on which certificate each Lender may conclusively rely
until it receives a further certificate of the Secretary or an Assistant
Secretary of TBC or the Subsidiary Borrower canceling or amending the prior
certificate and submitting signatures of the officers named in such further
certificate);

 

  (d) Opinion of Subsidiary Counsel. A favorable opinion of in-house counsel to
the Subsidiary Borrower, substantially in the form of Exhibit I and as to such
other matters as the Agent may reasonably request; and

 

  (e) TBC Guaranty. A Guaranty of TBC that unconditionally guarantees the
payment of all obligations of such Subsidiary Borrower hereunder and under the
Notes of such Subsidiary Borrower, substantially in the form of Exhibit J,
executed and delivered by TBC to the Agent; and

 

  (f) Opinion of TBC Counsel. A favorable opinion of in-house counsel to TBC,
substantially in the form of Exhibit K and as to such other matters as the Agent
may reasonably request.

 

5.5 Conditions Precedent to Each Committed Borrowing of a Subsidiary Borrower.
The obligation of each Lender to make a Committed Advance to a Subsidiary
Borrower on the occasion of each Committed Borrowing (including the initial
Borrowing) is subject to the further conditions precedent that on the date of
the request for such Committed Borrowing and the date of such Borrowing, the
following statements shall be true, and each of the giving of the applicable
Notice of Committed Borrowing and the acceptance by such Subsidiary Borrower of
the proceeds of such Committed Borrowing shall be (a) a representation by such
Subsidiary Borrower that:

 

  (i) the representations and warranties of that Subsidiary Borrower contained
(A) in subsections (a) through (g) of Section 3.1 are true and accurate on and
as of each such date as though made on and as of each such date (except to the
extent that such representations and warranties relate solely to an earlier
date), and (B) in its Borrower Subsidiary Letter are true and correct on and as
of the date of such Borrowing, before and after giving effect to such Borrowing;
and

 

  (ii) as of each such date no event has occurred and is continuing, or would
result from the proposed Committed Borrowing, which constitutes a Default;

 

39



--------------------------------------------------------------------------------

and (b) a representation by TBC that the representations and warranties of TBC
contained in subsections (a) through (g) of Section 3.1 are true and accurate on
and as of each such date as though made on and as of each such date (except to
the extent that such representations and warranties relate solely to an earlier
date), and that, as of each such date, no event has occurred and is continuing,
or would result from the proposed Committed Borrowing, which constitutes a
Default.

 

5.6 Conditions Precedent to Each Bid Borrowing of a Subsidiary Borrower. The
obligation of any Lender to make a Bid Advance to any particular Subsidiary
Borrower on the occasion of each Bid Borrowing (including the initial Borrowing)
is subject to the further conditions precedent that:

 

  (a) Notice of Bid Borrowing. The Agent shall have received the written
confirmatory Notice of Bid Borrowing with respect thereto;

 

  (b) Bid Notes. On or before the date of such Bid Borrowing, but prior to such
Bid Borrowing, the Agent shall have received a Bid Note payable to the order of
such Lender for each of the one or more Bid Advances to be made by such Lender
as part of such Bid Borrowing, in a principal amount equal to the principal
amount of the Bid Advance to be evidenced thereby and otherwise on such terms as
were agreed to for such Bid Advance in accordance with Section 2.5;

 

  (c) Periodic Reports. Each Lender intending to make a Bid Advance shall have
received the statements provided (or deemed provided) by TBC pursuant to
Section 4.1(a)(1), (2) and (3); and

 

  (d) Subsidiary Representations. On the date of such request and the date of
such Borrowing, the following statements shall be true, and each of the giving
of the applicable Notice of Bid Borrowing and the acceptance by the Subsidiary
of the proceeds of such Bid Borrowing shall be (a) a representation by such
Subsidiary Borrower that:

 

  (i) the representations and warranties contained (A) in subsections
(a) through (g) of Section 3.1 hereof with respect to such Subsidiary Borrower
are true and accurate on and as of each such date as though made on and as of
each such date (except to the extent that such representations and warranties
relate solely to an earlier date), and (B) in its Borrower Subsidiary Letter are
true and correct on and as of the date of such Borrowing, before and after
giving effect to such Borrowing; and

 

  (ii) as of each such date no event has occurred and is continuing, or would
result from the proposed Bid Borrowing which constitutes a Default.

 

  (e) TBC Representation. A representation by TBC that the representations and
warranties of TBC contained in subsections (a) through (g) of Section 3.1 are
true and accurate on and as of each such date as though made on and as of each
such date (except to the extent that such representations and warranties relate
solely to an earlier date), and that, as of each such date, no event has
occurred and is continuing, or would result from the proposed Committed
Borrowing which constitutes a Default.

 

40



--------------------------------------------------------------------------------

ARTICLE 6

 

Events of Default

 

6.1 Events of Default. Each of the following shall constitute an Event of
Default:

 

(a) Failure by TBC to make when due any payment of principal of or interest on
any Advance or under a Guaranty when the same becomes due and payable and such
failure is not remedied within 5 Business Days thereafter;

 

(b) Any representation or warranty made by TBC in connection with the execution
and delivery of this Agreement, the Borrowings or any Guaranty, or otherwise
furnished pursuant hereto proves to have been incorrect when made in any
material respect;

 

(c) Failure by TBC to perform any other term, covenant or agreement contained in
this Agreement, and such failure is not remedied within 30 days after written
notice thereof has been given to TBC by the Agent, at the request, or with the
consent, of the Majority Lenders;

 

(d) Failure by TBC to pay when due (i) any obligation for the payment of
borrowed money on any regularly scheduled payment date or following acceleration
thereof or (ii) any other monetary obligation if, in the case of either of
clauses (i) or (ii), the aggregate unpaid principal amount of the obligations
with respect to which such failure to pay or acceleration occurred equals or
exceeds $150,000,000 and such failure is not remedied within 5 Business Days
after TBC receives notice thereof from the Agent or the creditor on such
obligation;

 

(e) TBC or any of its Subsidiaries

 

  (1) incurs liability with respect to any employee pension benefit plan in
excess of $150,000,000 in the aggregate under

 

  (A) Sections 4062, 4063, 4064 or 4201 of ERISA; or

 

  (B) otherwise under Title IV of ERISA as a result of any reportable event
within the meaning of ERISA (other than a reportable event as to which the
provision of 30 days’ notice is waived under applicable regulations);

 

  (2) has a lien imposed on its property and rights to property under
Section 4068 of ERISA on account of a liability in excess of $150,000,000 in the
aggregate; or

 

  (3) incurs liability under Title IV of ERISA

 

  (A) in excess of $150,000,000 in the aggregate as a result of the Company or
any Subsidiary or any Person that is a member of the “controlled group” (as
defined in Section 4001(a)(14) of ERISA) of the Company or any Subsidiary having
filed a notice of intent to terminate any employee pension benefit plan under
the “distress termination” provision of Section 4041 of ERISA, or

 

  (B) in excess of $150,000,000 in the aggregate as a result of the Pension
Benefit Guaranty Corporation having instituted proceedings to terminate, or to
have a trustee appointed to administer, any such plan;

 

(f) The happening of any of the following events, provided such event has not
then been cured or stayed:

 

  (1) the cessation by TBC of the payment of its Debts as they mature,

 

  (2) the making of an assignment for the benefit of the creditors of TBC,

 

41



--------------------------------------------------------------------------------

  (3) the appointment of a trustee or receiver or liquidator for TBC or for a
substantial part of its property, or

 

  (4) the institution of bankruptcy, reorganization, arrangement, insolvency or
similar proceedings by or against TBC under the laws of any jurisdiction in
which TBC is organized or has material business, operations or assets and, in
the case of any such proceeding instituted against it (but not instituted by
it), either such proceeding shall remain undismissed or unstayed for a period of
60 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property and assets) shall occur; or

 

(g) So long as any Subsidiary is a Borrower hereunder, the Guaranty with respect
to such Subsidiary Borrower for any reason ceases to be valid and binding on TBC
or TBC so states in writing.

 

6.2 Lenders’ Rights upon Borrower Default. If an Event of Default occurs or is
continuing, then the Agent shall at the request, or may with the consent, of the
Majority Lenders, by notice to TBC,

 

  (a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

 

  (b) declare the Advances, all interest thereon, and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon the Advances,
all such interest, and all such other amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrowers, provided, however,
that in the event of an actual entry or, in the case of the institution by the
Borrower of a proceeding described in Section 6.1(f)(4), a deemed entry, of an
order for relief with respect to any Borrower under the Federal Bankruptcy Code
(whether in connection with a voluntary or an involuntary case), (i) the
obligation of each Lender to make Advances shall automatically be terminated and
(ii) the payment obligations of the Borrowers with respect to Advances, all such
interest, and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest, or any notice of any kind, all of
which are hereby expressly waived by the Borrowers.

 

ARTICLE 7

 

The Agent

 

7.1

Authorization and Action. Each Lender hereby appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement as are delegated to the Agent by the terms hereof, together with
such powers as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement (including without limitation,
enforcement or collection of any Notes), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders or as otherwise
required by Section 8.1(b) and such instructions shall be binding upon all
Lenders and all holders of interests in Advances; provided, however, that the
Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Borrowers pursuant to the terms of this Agreement. The Agent further

 

42



--------------------------------------------------------------------------------

 

agrees to make a request pursuant to Section 4.1(a)(8) at the request of any
Lender, and to share such requested information with the Lenders.

 

7.2 Agent’s Reliance, Etc. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Agent:

 

  (a) may treat the Lender that made any Advance as the payee thereof until the
Agent receives and accepts an assignment entered into by such Lender, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 2.20;

 

  (b) may consult with legal counsel (including counsel for the Borrowers),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or other experts;

 

  (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;

 

  (d) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement on
the part of any Borrower or to inspect the property (including the books and
records) of any Borrower;

 

  (e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

 

  (f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

 

7.3 Citibank, N.A. and its Affiliates. With respect to its Commitment, the
Advances made by it, and any Notes issued to it, Citibank, N.A. shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Agent hereunder; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Citibank, N.A.,
in its individual capacity. Citibank, N.A. and its Affiliates may accept
deposits from, lend money to, accept drafts drawn by, act as trustee under
indentures of, and generally engage in any kind of business with, the Company,
any of its Subsidiaries and any person or entity who may do business with or own
securities of the Company or any Subsidiary, all as if Citibank, N.A. were not
the Agent hereunder and without any duty to account therefor to the other
Lenders.

 

7.4 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon the Agent or any other Lender and based on the
financial statements referred to in Section 3.1(e) and the representations and
warranties contained in Section 3.1 and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

 

43



--------------------------------------------------------------------------------

7.5 Indemnification. The Lenders agree to indemnify the Agent (to the extent not
reimbursed by TBC or any other Borrower), ratably according to the respective
principal amounts of the Committed Advances then outstanding made by each of
them (or if no Committed Advances are at the time outstanding or if interests in
any Committed Advances are held by Persons which are not Lenders, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the Agent
in any way relating to or arising out of this Agreement or any action taken or
omitted by the Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
to the extent that the Agent is not reimbursed for such expenses by TBC or any
other Borrower. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 7.5 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party.

 

7.6 Successor Agent. The Agent may resign at any time by giving written notice
thereof to the Lenders and TBC and may be removed at any time with or without
cause by the Majority Lenders. Upon any such resignation or removal, the
Majority Lenders shall have the right, with the consent of TBC (if no Event of
Default has occurred and is continuing), which shall not be unreasonably
withheld, to appoint a successor Agent, which shall be a commercial bank
organized or licensed under the laws of the United States of America or of any
state thereof and having a combined capital and surplus of at least $50,000,000.
If no successor Agent has been so appointed by the Majority Lenders, and has
accepted such appointment, within 30 days after the retiring Agent’s giving of
notice of resignation or the removal of the retiring Agent as provided herein,
then the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
which meets the requirements set out in the previous sentence. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Agent’s resignation or removal hereunder as Agent, the
provisions of this Article 7 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

 

7.7 Certain Obligations May Be Performed by Affiliates. The Agent may appoint
any of its Affiliates to perform its obligations hereunder other than any
obligation requiring the Agent to receive, pay, or otherwise handle funds or
Notes, and provided that the Agent shall continue to be responsible to the
Borrowers and the Lenders for the due performance of the Agent’s obligations
under this Agreement.

 

7.8 Other Agents. Each Lender hereby acknowledges that neither the documentation
agent, syndication agent nor any other Lender designated as any “Agent” (other
than the Agent) on the signature pages hereof has any liability hereunder other
than in its capacity as a Lender.

 

44



--------------------------------------------------------------------------------

ARTICLE 8

 

Miscellaneous

 

8.1 Modification, Consents and Waivers.

 

(a) Waiver. No failure or delay on the part of any Lender in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power preclude any other or further
exercise thereof or the exercise of any other right or power hereunder. No
notice to or demand on the Borrowers in any case shall entitle the Borrowers to
any other or further notice or demand in similar or other circumstances.

 

(b) Amendment. No amendment or waiver of any provision of this Agreement or of
any Committed Notes, nor consent to any departure by the Borrowers therefrom,
shall in any event be effective unless such amendment, waiver or consent is in
writing and signed by the Company and the Majority Lenders, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by all the
Lenders, do any of the following:

 

  (i) waive any of the conditions specified in Section 5.1 or 5.4,

 

  (ii) except as provided in Section 2.19 or Section 2.21, increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,

 

  (iii) reduce the principal of, or interest on, the Committed Advances or any
fees or other amounts payable hereunder,

 

  (iv) except as provided in Section 2.21, postpone any date fixed for any
payment of principal of, or interest on, the Committed Advances or any fees or
other amounts payable hereunder,

 

  (v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Committed Advances or the number of Lenders required for
the Lenders or any of them to take any action hereunder,

 

  (vi) amend this Section 8.1, or

 

  (vii) release TBC from any of its obligations under any Guaranty or limit the
liability of TBC as guarantor thereunder;

 

and provided further that no amendment, waiver, or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note.

 

(c) Majority Lenders. Notwithstanding the foregoing, this Section 8.1 shall not
affect the provisions of Section 4.4, “Waivers of Covenants”, or Article 6,
“Events of Default”.

 

8.2 Notices.

 

(a) Addresses. All communications and notices provided for hereunder shall be in
writing and mailed, telecopied, telexed or delivered and,

 

if to the Agent,

 

Citibank, N.A.

Two Penns Way, Suite 200

New Castle, Delaware 19720

Attention: Bank Loans Syndications Department

 

facsimile number (212) 994 0961;

 

45



--------------------------------------------------------------------------------

if to any Borrower,

 

care of The Boeing Company

100 N. Riverside

Mail Code: 5003 3648

Chicago, Illinois 60606

Attention: Assistant Treasurer, Corporate Finance and Banking

 

facsimile number (312) 544-2399

 

if to any Lender, at its Domestic Lending Office; or,

 

as to each party, at such other address as designated by such party in a written
notice to each other party referring specifically to this Agreement.

 

(b) Effectiveness of Notices. All communications and notices shall, when mailed,
telecopied, or telexed, be effective when deposited in the mail, telecopied, or
confirmed by telex answerback, respectively. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or any Notes or of any Exhibit to be executed and delivered hereunder
shall be effective as delivery of a manually executed counterpart thereof.

 

(c) Electronic Mail. Electronic mail may be used to distribute routine
communications, such as financial statements and other information, and
documents to be signed by the parties hereto; provided, however, that no Notice
of Borrowing, signature, or other notice or document intended to be legally
binding shall be effective if sent by electronic mail.

 

(d) Internet Distributions.

 

  (1) So long as Citibank or any of its Affiliates is the Agent, such materials
as may be agreed between the Borrowers and the Agent may be delivered to the
Agent in an electronic medium in a format acceptable to the Agent and the
Lenders by e-mail at oploanswebadmin@citigroup.com. The Borrowers agree that the
Agent may make such materials, as well as any other written information,
documents, instruments and other material relating to the Company, any of its
Subsidiaries or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”). The Borrowers
acknowledge that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.

 

  (2)

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for

 

46



--------------------------------------------------------------------------------

 

purposes of this Agreement; provided that if requested by any Lender the Agent
shall deliver a copy of the Communications to such Lender by email or
telecopier. Each Lender agrees (i) to notify the Agent in writing of such
Lender’s e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Agent has on record an effective e-mail address for such Lender) and
(ii) that any Notice may be sent to such e-mail address.

 

8.3 Costs, Expenses and Taxes.

 

(a) TBC shall pay upon written request all reasonable costs and expenses in
connection with the preparation, execution, delivery, modification and amendment
requested by any of the Borrowers of this Agreement, any Notes and the
Guaranties (including, without limitation, printing costs and the reasonable
fees and out-of-pocket expenses of counsel for the Agent) and costs and
expenses, if any, in connection with the enforcement of this Agreement, any
Notes and the Guaranties (whether through negotiations, legal proceedings or
otherwise and including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel), as well as any and all stamp and other
taxes, and to save the Lenders and other holders of interests in the Advances or
any Notes harmless from any and all liabilities with respect to or resulting
from any delay by or omission of the Borrowers to pay such taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of this Agreement, any Notes and the Guaranties.

 

(b) TBC agrees to indemnify the Agent and each Lender and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, penalties and expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
the Advances, this Agreement, the Notes, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Advances, except to
the extent such claim, damage, loss, liability or expense resulted from such
Indemnified Party’s gross negligence or willful misconduct and except that no
Indemnified Party shall have the right to be indemnified hereunder to the extent
such indemnification relates to relationships of, between or among each of, or
any of, the Agent, the Lenders, any assignee of a Lender or any participant. In
the case of any investigation, litigation or other proceeding to which this
Section 8.3 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by TBC, its directors,
shareholders or creditors or an Indemnified Party or any other Person or an
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrowers also agree not
to assert any claim on any theory of liability for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of Advances.

 

(c) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.13, 2.14 and 8.3 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes for a
period of seven years.

 

8.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Borrowers, the Lenders and the Agent, and their respective
successors and assigns, except that the Borrowers may not assign or transfer
their rights hereunder without the prior written consent of the Lenders.

 

47



--------------------------------------------------------------------------------

8.5 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.6 Governing Law. This Agreement, any Notes, the Guaranties and each Borrower
Subsidiary Letter shall be deemed to be contracts under the laws of the State of
New York and for all purposes shall be construed in accordance with the laws of
such State.

 

8.7 Headings. The Table of Contents and Article and Section headings used in
this Agreement are for convenience only and shall not affect the construction of
this Agreement.

 

8.8 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

8.9 Right of Set-Off. Each Lender and each of its Affiliates that is or was at
one time a Lender hereunder is authorized at any time and from time to time,
upon

 

  (i) the occurrence and during the continuance of any Event of Default and

 

  (ii) the making of the request or the granting of the consent specified by
Section 6.2 to authorize the Agent to declare any Advances due and payable
pursuant to the provisions of Section 6.2,

 

to the fullest extent permitted by law, without notice to any Borrower (any such
notice being expressly waived by each Borrower), to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations to such Lender or such Affiliate of such Borrower now or
hereafter existing under this Agreement and any Notes held by such Lender,
whether or not such Lender has made a demand under this Agreement or such Notes
and although such obligations may be unmatured. Each Lender shall promptly
notify any Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Lender and its Affiliates may have.

 

8.10 Confidentiality. Neither the Agent nor any Lender shall disclose any
Confidential Information to any other Person without the consent of a Borrower,
other than

 

  (a) to the Agent’s or such Lender’s Affiliates and their officers, directors,
employees, agents and advisors and, as contemplated by Section 2.20(f), to
actual or prospective assignees and participants, and then only on a
confidential basis,

 

  (b) as required by any law, rule or regulation or judicial process, and

 

  (c) as requested or required by any state, federal or foreign authority or
examiner regulating banks or banking or other financial institutions.

 

48



--------------------------------------------------------------------------------

8.11 Agreement in Effect. This Agreement shall become effective upon its
execution and delivery, respectively, to the Agent and TBC by TBC and the Agent,
and when the Agent shall have been notified by each Lender listed on Schedule I
that such Lender has executed it.

 

8.12 Patriot Act Notice. Each Lender and the Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
Section 326 of the USA Patriot Act (Title III of Pub.L. 107-56 (signed into law
October 26, 2001)) and the promulgated regulations thereto (the “Patriot Act”),
it is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender or the Agent, as applicable, to
identify such Borrower in accordance with the Patriot Act. Each Borrower shall
provide, to the extent commercially reasonable, such information and take such
actions as are reasonably requested by the Agent or any Lenders in order to
assist the Agent and the Lenders in maintaining compliance with the Patriot Act.

 

8.13 Jurisdiction, Etc.

 

  (a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the Notes, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The Borrower hereby further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to the Borrower at its address specified
pursuant to Section 8.2. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement or
the Notes in the courts of any jurisdiction.

 

  (b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

THE BOEING COMPANY

By   /S/ RUUD R. ROGGEKAMP Title:  

Assistant Treasurer

CITIBANK, N.A., Individually and

as Agent

By   /S/ KEVIN EGE

Name:

 

Kevin Ege

Title:

 

Vice President

Syndication Agent

JPMORGAN CHASE BANK, N.A.

By   /S/ MATTHEW H. MASSIE

Name:

 

Matthew H. Massie

Title:

 

Managing Director

Documentation Agents

BANK OF AMERICA, N.A.

By   /S/ KENNETH J. BECK

Name:

 

Kenneth J. Beck

Title:

 

Senior Vice President

THE BANK OF TOKYO-MITSUBISHI, LTD. SEATTLE BRANCH

By   /S/ TSUNETO KODAMA

Name:

 

Tsuneto Kodama

Title:

 

General Manager

SUMITOMO MITSUI BANKING CORPORATION

By   /S/ LEO F. PAGARIGAN

Name:

 

Leo F. Pagarigan

Title:

 

Joint General Manager

WACHOVIA BANK, NATIONAL ASSOCIATION

By   /S/ JAMES TRAVAGLINE

Name:

 

James Travagline

Title:

 

Vice President

 

364-Day Credit Agreement        



--------------------------------------------------------------------------------

Lenders

MIZUHO CORPORATE BANK, LTD.

By  

/s/ BERTRAM TANG

   

Name: Bertram Tang

   

Title: Senior Vice President & Team Leader

DEUTSCHE BANK AG NEW YORK BRANCH

By  

/s/ FREDERICK W. LAIRD

   

Name: Frederick W. Laird

   

Title: Managing Director

By  

/s/ MING K. CHU

   

Name: Ming K. Chu

   

Title: Vice President

BARCLAYS BANK PLC

By  

/s/ ALISON MCGUIGAN

   

Name: Alison McGuigan

   

Title: Associate Director

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

By  

/s/ KARL STUDER

   

Name: Karl Studer

   

Title: Director

By  

/s/ BERNHARD SCHMID

   

Name: Bernhard Schmid

   

Title: Assistant Vice President

MERRILL LYNCH BANK USA

By  

/s/ LOUIS ALDER

   

Name: Louis Alder

   

Title: Director

MORGAN STANLEY BANK

By  

/s/ DANIEL TWENGE

   

Name: Daniel Twenge

   

Title: Authorized Signatory, Morgan Stanley Bank

WILLIAM STREET COMMITMENT

CORPORATION (Recourse only to assets of William Street Commitment Corporation)

By  

/s/ MARK WALTON

   

Name: Mark Walton

   

Title: Assistant Vice President

 

364-Day Credit Agreement   2    



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

By  

/s/ RICHARD L. TAVROW

    Name: Richard L. Tavrow     Title: Director   By  

/s/ IRJA R. OTSA

    Name: Irja R. Otsa     Title: Associate Director

BNP PARIBAS

By  

/s/ RICHARD PACE

    Name: Richard Pace     Title: Managing Director By  

/s/ ANGELA B. ARNOLD

    Name: Angela B. Arnold     Title: Director

BAYERISCHE LANDESBANK, CAYMAN ISLANDS BRANCH

By  

/s/ EDWARD J. CRIPPS

    Name: Edward J. Cripps     Title: Vice President By  

/s/ CATHERINE SCHILLING

    Name: Catherine Schilling     Title: Vice President

THE ROYAL BANK OF SCOTLAND PLC

By  

/s/ L. PETER YETMAN

    Name: L. Peter Yetman     Title: SVP

PNC BANK, NATIONAL ASSOCIATION

By  

/s/ DOROTHY G.W. BRAILER

    Name: Dorothy G.W. Brailer     Title: Vice President

CALYON NEW YORK BRANCH

By  

/s/ PHILIP SCHUBERT

    Name: Philip Schubert     Title: Director By  

/s/ YURI MUZICHENKO

    Name: Yuri Muzichenko     Title: Director

 

364-Day Credit Agreement   3    



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY

By  

/s/ M. H. CAREY

    Name: M. H. Carey     Title: Vice President

STANDARD CHARTERED BANK

By  

/s/ ANDREW NG

    Name: Andrew Ng     Title: Director By  

/s/ RICHARD VAN DE BERGHE

    Name: Richard Van de Berghe     Title: Director

HSBC BANK USA, NATIONAL ASSOCIATION

By  

/s/ EDUARDO P. ABELLO

    Name: Eduardo P. Abello     Title: Vice President

ING CAPITAL LLC

By  

/s/ KEN BRAVO

    Name: Ken Bravo     Title: Managing Director

LLOYDS TSB BANK PLC

By  

/s/ ANDREW ROBERTS

    Name: Andrew Roberts     Title: Vice President, Corporate Banking By  

/s/ WINDSOR R. DAVIES

    Name: Windsor R. Davies     Title: Director, Corporate Banking

THE NORTHERN TRUST COMPANY

By  

/s/ DAVID FISHER

    Name: David Fisher     Title: Vice President

BANCO BILBAO VIZCAYA ARGENTARIA S.A.

By  

/s/ JOHN MARTINI

    Name: John Martini     Title: Vice President By  

/s/ HECTOR VILLEGAS

    Name: Hector Villegas     Title: Vice President

WESTPAC BANKING CORPORATION

By  

/s/ BRADLEY SCAMMELL

    Name: Bradley Scammell     Title: Vice President

 

364-Day Credit Agreement   4    



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By  

/s/ MARK O’CONNOR

    Name: Mark O’Connor     Title: Vice President

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

By  

/s/ JOHN W. WADE

    Name: John W. Wade     Title: Director

ABN AMRO BANK N.V.

By  

/s/ TERRENCE WARD

    Name: Terrence Ward     Title: SVP By  

/s/ JOHN M. PASTORE

    Name: John M. Pastore     Title: Director

SOCIETE GENERALE

By  

/s/ R.D. BOYD HARMAN

    Name: R.D. Boyd Harman     Title: Vice President

U.S. BANK, NATIONAL ASSOCIATION

By  

/s/ BRENT HAMM

    Name: Brent Hamm     Title: Assistant Vice Prsident

KEYBANK NATIONAL ASSOCIATION

By  

/s/ FRANK J. JANCAR

    Name: Frank J. Jancar     Title: Vice President

BMO CAPITAL MARKETS FINANCING, INC.

(f/k/a Harris Nesbitt Financing, Inc.)

By  

/s/ JOSEPH W. LINDER

    Name: Joseph W. Linder     Title: Vice President

 

364-Day Credit Agreement   5    



--------------------------------------------------------------------------------

SAN PAOLO IMI S.P.A.

By  

/s/ RENATO CARDUCCI

    Name: Renato Carducci     Title: General Manager By  

/s/ ROBERT WURSTER

    Name: Robert Wurster     Title: SVP

 

364-Day Credit Agreement   6    



--------------------------------------------------------------------------------

SCHEDULE I

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

  

Domestic Lending Office

--------------------------------------------------------------------------------

  

Eurodollar Lending Office

--------------------------------------------------------------------------------

ABN AMRO Bank N.V.    $ 11,666,666.67   

540 West Madison Street

Suite 2100

Chicago, IL 60661

Attn: Loan Administration

T: 312 992-5152

F: 312 992-5157

  

540 West Madison Street

Suite 2100

Chicago, IL 60661

Attn: Loan Administration

T: 312 992-5152

F: 312 992-5157

Australia and New Zealand Banking Group Limited    $ 11,041,666.67   

1177 Avenue of the Americas

New York, NY 10036

Attn: Venkatesan Srinivasan

T: 212 801-9880

F: 212 536-9247

  

1177 Avenue of the Americas

New York, NY 10036

Attn: Venkatesan Srinivasan

T: 212 801-9880

F: 212 536-9247

Banco Bilbao Vizcaya Argentaria S.A.    $ 16,666,666.67   

1345 Avenue of the Americas

45th Floor

New York, NY 10105

Attn: Santiago Hernandez

T: 212 728-1677

F: 212 333-2904

  

1345 Avenue of the Americas

45th Floor

New York, NY 10105

Attn: Santiago Hernandez

T: 212 728-1677

F: 212 333-2904

Bank of America, N.A.    $ 50,833,333.33   

1850 Gateway Blvd.

CA4-707-05-11

Concord, CA 94520

Attn: Vilma Tang

T: 925 675-7336

F: 925 969-2865

  

1850 Gateway Blvd.

CA4-707-05-11

Concord, CA 94520

Attn: Vilma Tang

T: 925 675-7336

F: 925 969-2865

The Bank of New York    $ 11,666,666.67   

One Wall Street

New York, NY 10286

Attn: Kathy D’Elena

T: 212 635-6691

F: 212 635-7923

  

One Wall Street

New York, NY 10286

Attn: Kathy D’Elena

T: 212 635-6691

F: 212 635-7923

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Seattle Branch    $ 48,333,333.33   

900 Fourth Avenue

Suite 4000

Seattle, WA 98164

Attn: Ellen Yuson

T: 213 488-3796

F: 213 613-1136

  

900 Fourth Avenue

Suite 4000

Seattle, WA 98164

Attn: Ellen Yuson

T: 213 488-3796

F: 213 613-1136

Barclays Bank PLC    $ 40,416,666.67   

200 Park Avenue

New York, NY 10166

Attn: Jan Becker

T: 973 576 3795

F: 973 576 3014

  

200 Park Avenue

New York, NY 10166

Attn: Jan Becker

T: 973 576 3795

F: 973 576 3014

Bayerische Landesbank, Cayman Islands Branch    $ 29,166,666.67   

560 Lexington Avenue

New York, NY 10022

Attn: Carol Dussie

T: 212 310-9846

F: 212 310-9930

  

560 Lexington Avenue

New York, NY 10022

Attn: Carol Dussie

T: 212 310-9846

F: 212 310-9930

 

364-Day Credit Agreement        



--------------------------------------------------------------------------------

BMO Capital Markets financing, Inc.
(f/k/a Harris Nesbitt Financing, Inc.)    $ 6,458,333.33   

115 S. LaSalle Street

Floor 17W

Chicago, IL 60603

Attn: Brenda De Los Reyes

T: 312 416-3715

F: 312 293-8348

  

115 S. LaSalle Street

Floor 17W

Chicago, IL 60603

Attn: Brenda De Los Reyes

T: 312 416-3715

F: 312 293-8348

BNP Paribas    $ 33,333,333.33   

787 Seventh Avenue

New York, NY 10019

Attn: Lawrence Magloire

T: 212 471-6645

F: 212 471-6603

  

787 Seventh Avenue

New York, NY 10019

Attn: Lawrence Magloire

T: 212 471-6645

F: 212 471-6603

Calyon New York Branch    $ 33,333,333.33   

1301 Avenue of the Americas

New York, NY 10019

Attn: Marie-Lyrvold Bosse-Doleyres

T: 212 261-7182

F: 212 459-7696

  

1301 Avenue of the Americas

New York, NY 10019

Attn: Marie-Lyrvold Bosse-Doleyres

T: 212 261-7182

F: 212 459-7696

Citibank, N.A.    $ 58,333,333.32   

388 Greenwich Street

New York, NY 10013

Attn: Philippa Portnoy

T: 212 559-5812

F: 212 793-1246

  

388 Greenwich Street

New York, NY 10013

Attn: Philippa Portnoy

T: 212 559-5812

F: 212 793-1246

Credit Suisse, Cayman Islands Branch    $ 40,416,666.67   

11 Madison Avenue

New York, NY 10010

Attn: Robert Finney

T: 212 325-9038

F: 212 325-8319

  

11 Madison Avenue

New York, NY 10010

Attn: Robert Finney

T: 212 325-9038

F: 212 325-8319

Deutsche Bank AG New York Branch    $ 41,666,666.67   

60 Wall Street

New York, NY 10005

Attn: Joe Cusmai

T: 201-593-2202

F: 201-593-2313

  

60 Wall Street

New York, NY 10005

Attn: Joe Cusmai

T: 201-593-2202

F: 201-593-2313

HSBC Bank USA, National Association    $ 16,666,666.67   

425 Fifth Avenue, 5th Floor

New York, NY 10018

Attn: Donna Riley

T: 716 841-4178

F: 716 841-0269

  

425 Fifth Avenue, 5th Floor

New York, NY 10018

Attn: Donna Riley

T: 716 841-4178

F: 716 841-0269

ING Capital LLC    $ 16,666,666.67   

1325 Avenue of the Americas

New York, NY 10019

Attn: Ermelinda Young

T: 646-424-8240

F: 646-424-8251

  

1325 Avenue of the Americas

New York, NY 10019

Attn: Ermelinda Young

T: 646-424-8240

F: 646-424-8251

JPMorgan Chase Bank, N.A.    $ 58,333,333.33   

1111 Fannin Street

10th Floor

Houston, TX 77002

Attn: Khuyen Ta

T: 713 750-3780

F: 713 750-2938

  

1111 Fannin Street

10th Floor

Houston, TX 77002

Attn: Khuyen Ta

T: 713 750-3780

F: 713 750-2938

 

364-Day Credit Agreement   2    



--------------------------------------------------------------------------------

KeyBank National Association    $ 7,708,333.33   

127 Public Square

Cleveland, OH 44114

Attn: Diane Cox

T: 216 689-4450

F: 216 689-4981

  

127 Public Square

Cleveland, OH 44114

Attn: Diane Cox

T: 216 689-4450

F: 216 689-4981

Lloyds TSB Bank, plc    $ 16,250,000.00   

1251 Avenue of the Americas

39th Floor

New York, NY 10020

Attn: Patricia Kilian

T: 212 930-8914

F: 212 930-5033

  

1251 Avenue of the Americas

39th Floor

New York, NY 10020

Attn: Patricia Kilian

T: 212 930-8914

F: 212 930-5033

Merrill Lynch Bank USA    $ 40,416,666.67   

15 W. South Temple

Suite 300

Salt Lake City, UT 84101

Attn: Mark Cannon

T: 801 933-8631

F: 801 359-4667

  

15 W. South Temple

Suite 300

Salt Lake City, UT 84101

Attn: Mark Cannon

T: 801 933-8631

F: 801 359-4667

Mizuho Corporate Bank, Ltd.    $ 48,333,333.33   

Harborside Financial Center

1800 Plaza Ten

Jersey City, NJ 07311

Attn: Frank Lehaf

T: 201 626-9303

F: 201 626-9944

  

Harborside Financial Center

1800 Plaza Ten

Jersey City, NJ 07311

Attn: Frank Lehaf

T: 201 626-9303

F: 201 626-9944

Morgan Stanley Bank    $ 40,416,666.67   

750 Seventh Avenue

11th Floor

New York, NY 10020

Attn: Joseph DiTomaso

T: 212 762-2320

F: 212 762-0346

  

750 Seventh Avenue

11th Floor

New York, NY 10020

Attn: Joseph DiTomaso

T: 212 762-2320

F: 212 762-0346

The Northern Trust Company    $ 16,250,000.00   

50 S. LaSalle, L-8

Chicago, IL 60603

Attn: Sharon Jackson

T: 312 630-1609

F: 312 630-1566

  

50 S. LaSalle, L-8

Chicago, IL 60603

Attn: Sharon Jackson

T: 312 630-1609

F: 312 630-1566

PNC Bank, National Association    $ 16,666,666.67   

One PNC Plaza

249 Fifth Avenue, 2nd Floor

Mailstop P1-POPP-2-3

Pittsburgh, PA 15222

Attn: Philip K. Liebscher

T: (412) 762-3202

F: (412) 762-6484

  

One PNC Plaza

249 Fifth Avenue, 2nd Floor

Mailstop P1-POPP-2-3

Pittsburgh, PA 15222

Attn: Philip K. Liebscher

T: (412) 762-3202

F: (412) 762-6484

The Royal Bank of Scotland plc    $ 32,708,333.33   

101 Park Avenue

New York, NY 10178

Attn: Li Yao Li

T: 212.401.1335

F: 212.401.1494

  

101 Park Avenue

New York, NY 10178

Attn: Li Yao Li

T: 212.401.1335

F: 212.401.1494

 

364-Day Credit Agreement   3    



--------------------------------------------------------------------------------

San Paolo IMI S.p.A.    $ 10,000,000.00   

245 Park Avenue

New York, NY 10167

Attn: John Ferrante

T: 212 692-3093

F: 212 599-5298

  

245 Park Avenue

New York, NY 10167

Attn: John Ferrante

T: 212 692-3093

F: 212 599-5298

Societe Generale    $ 9,583,333.33   

2001 Ross Avenue

Dallas, TX 75201

Attn: Deborah McNealey

T: 214 979-2762

F: 214 754-0171

  

2001 Ross Avenue

Dallas, TX 75201

Attn: Deborah McNealey

T: 214 979-2762

F: 214 754-0171

Standard Chartered Bank    $ 17,500,000.00   

One Evertrust Plaza

Jersey City, NJ 07302

Attn: Victoria Faltine

T: 201 633-3454

F: 201 536-04478

  

One Evertrust Plaza

Jersey City, NJ 07302

Attn: Victoria Faltine

T: 201 633-3454

F: 201 536-04478

State Street Bank and Trust Company    $ 25,000,000.00   

225 Franklin Street, MAO07

Boston, MA 02110

Attn: Von Pearson

T: 617 664-4008

F: 617 664-3941

  

225 Franklin Street, MAO07

Boston, MA 02110

Attn: Von Pearson

T: 617 664-4008

F: 617 664-3941

Sumitomo Mitsui Banking Corporation    $ 48,333,333.33   

277 Park Avenue

New York, NY 10172

Attn: Andrew Homola

T: 212 224-4320

F: 212 224-5197

  

277 Park Avenue

New York, NY 10172

Attn: Andrew Homola

T: 212 224-4320

F: 212 224-5197

UBS Loan Finance LLC    $ 32,500,000.00   

677 Washington Blvd.

Stamford, Connecticut 06901

Attn: Marie Haddad

Banking Product Services

T: 203 719-5609

F: 203 719-3888

  

677 Washington Blvd.

Stamford, Connecticut 06901

Attn: Marie Haddad

Banking Product Services

T: 203 719-5609

F: 203 719-3888

U.S. Bank, National Association    $ 11,666,666.67   

1420 Fifth Avenue, 11th Floor

Seattle, WA 98101

Attn: James Farmer

T: 206 587-5237

F: 206 344-3654

  

1420 Fifth Avenue, 11th Floor

Seattle, WA 98101

Attn: James Farmer

T: 206 587-5237

F: 206 344-3654

Wachovia Bank, National Association    $ 48,333,333.33   

191 Peachtree Street NE Atlanta, GA 30303 Attn: Joe Baschuite T: 404 332-5178

F: 404 332-4136

  

191 Peachtree Street NE

Atlanta, GA 30303

Attn: Joe Baschuite

T: 404 332-5178

F: 404 332-4136

Westpac Banking Corporation    $ 12,916,666.67   

GMO Nightshift Operations

255 Elizabeth Street, 3rd Floor

Sydney, Australia 2000

Attn: London Operations

T: 61 29 284-8241

F: 011 44 207 621-7608

  

GMO Nightshift Operations

255 Elizabeth Street, 3rd Floor

Sydney, Australia 2000

Attn: London Operations

T: 61 29 284-8241

F: 011 44 207 621-7608

 

364-Day Credit Agreement   4    



--------------------------------------------------------------------------------

William Street Commitment Corporation (Recourse only to assets of William Street
Commitment Corporation)    $ 40,416,666.67   

85 Broad Street, 6th Floor

New York, NY 10004

Attn: Pedro Ramirez

T: 212 343-8319

F: 212 357-6240

  

85 Broad Street, 6th Floor

New York, NY 10004

Attn: Pedro Ramirez

T: 212 343-8319

F: 212 357-6240

Total of Commitments:

   $ 1,000,000,000          

 

364-Day Credit Agreement   5    